 



Exhibit 10.1
10/31/01 CALWEST MTIN
CALIFORNIA FORM 9/03
LEASE
CALWEST INDUSTRIAL HOLDINGS, LLC,
a Delaware limited liability company,
Landlord,
and
MTI TECHNOLOGY CORPORATION,
a Delaware corporation,
Tenant

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
USE AND RESTRICTIONS ON USE
    1  
TERM
    1  
RENT
    2  
RENT ADJUSTMENTS
    3  
SECURITY DEPOSIT
    4  
ALTERATIONS
    5  
REPAIR
    6  
LIENS
    7  
ASSIGNMENT AND SUBLETTING
    7  
INDEMNIFICATION
    8  
INSURANCE
    9  
WAIVER OF SUBROGATION
    9  
SERVICES AND UTILITIES
    9  
HOLDING OVER
    9  
SUBORDINATION
    10  
RULES AND REGULATIONS
    10  
REENTRY BY LANDLORD
    10  
DEFAULT
    10  
REMEDIES
    11  
TENANT’S BANKRUPTCY OR INSOLVENCY
    12  
QUIET ENJOYMENT
    13  
CASUALTY
    13  
EMINENT DOMAIN
    14  
SALE BY LANDLORD
    15  
ESTOPPEL CERTIFICATES
    15  
SURRENDER OF PREMISES
    15  
NOTICES
    16  
TAXES PAYABLE BY TENANT
    16  
RELOCATION OF TENANT
    16  
DEFINED TERMS AND HEADINGS
    16  
TENANT’S AUTHORITY
    17  
FINANCIAL STATEMENTS AND CREDIT REPORTS
    17  
COMMISSIONS
    17  
TIME AND APPLICABLE LAW
    17  
SUCCESSORS AND ASSIGNS
    17  
ENTIRE AGREEMENT
    17  
EXAMINATION NOT OPTION
    17  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
RECORDATION
    17  
LIMITATION OF LANDLORD’S LIABILITY
    18  

ADDENDUM
EXHIBIT A — FLOOR PLAN DEPICTING THE PREMISES
EXHIBIT A-1 — SITE PLAN
EXHIBIT B — INITIAL ALTERATIONS
EXHIBIT C — COMMENCEMENT DATE MEMORANDUM
EXHIBIT D — RULES AND REGULATIONS
EXHIBIT E — HAZARDOUS MATERIALS
ii

 



--------------------------------------------------------------------------------



 



MULTI-TENANT INDUSTRIAL NET LEASE
REFERENCE PAGES

     
BUILDING:
  Irvine Cartwright Business Park
 
   
LANDLORD:
  CALWEST INDUSTRIAL HOLDINGS, LLC,
 
  a Delaware limited liability company
 
   
LANDLORD’S ADDRESS:
  7245 Garden Grove Blvd., Suite E
 
  Garden Grove, CA 92841
 
   
WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT:
  Calwest Industrial Holdings, LLC
 
  File #30043
 
  P.O. Box 60000
 
  San Francisco, CA 94160
 
   
LEASE REFERENCE DATE:
  July 21, 2005
 
   
TENANT:
  MTI TECHNOLOGY CORPORATION,
 
  a Delaware corporation
 
   
TENANT’S NOTICE ADDRESS:
   
          (a) As of beginning of Term:
  17595 Cartwright Road
 
  Irvine, CA 92714
 
   
          (b) Prior to beginning of Term (if different):
  14661 Franklin Avenue
 
  Tustin, CA 92780
 
   
PREMISES ADDRESS:
  17595 Cartwright Road, Irvine, CA 92714
 
   
PREMISES RENTABLE AREA:
  Approximately 25,000 sq. ft. (for
 
  outline of Premises see Exhibit A)
 
   
USE:
  General office and warehouse use,
 
  including but not limited to use by a
 
  computer systems integration and data
 
  storage systems company, and ancillary
 
  uses and for no other use.
 
   
SCHEDULED COMMENCEMENT DATE:
  November 1, 2005
 
   
TERM OF LEASE:
  Five (05) years, two (2) months and
 
  zero (0) days beginning on the
 
  Commencement Date and ending on the
 
  Termination Date.
 
   
TERMINATION DATE:
  December 31, 2010

v



--------------------------------------------------------------------------------



 



ANNUAL RENT and MONTHLY INSTALLMENT OF
RENT(Article 3):

                                          Period     Rentable Square     Annual
Rent             Monthly Installment   from   through     Footage     Per Square
Foot     Annual Rent     of Rent  
11/1/2005
    12/31/2005       25,000     $ 0.00     $ 0.00     $ 0.00  
1/1/2006
    10/31/2006       25,000     $ 15.84     $ 396,000.00     $ 33,000.00  
11/1/2006
    10/31/2007       25,000     $ 16.47     $ 411,840.00     $ 34,320.00  
11/1/2007
    10/31/2008       25,000     $ 17.13     $ 428,313.64     $ 35,692.80  
11/1/2008
    10/31/2009       25,000     $ 17.82     $ 445,446.12     $ 37,120.51  
11/1/2009
    12/31/2010       25,000     $ 18.53     $ 463,263.96     $ 38,605.33  

         
INITIAL ESTIMATED MONTHLY INSTALLMENT OF RENT ADJUSTMENTS (Article 4)
  $5,000.00 per month
 
       
 
  Tenant shall be responsible for the
 
  payment of Rent Adjustments during the
 
  Free Rent Period.
 
       
TENANT’S PROPORTIONATE SHARE:
  21.29% of the Building which measures
 
  approximately 117,415 rentable square
 
  feet; and 100% of the Premises which
 
  measures approximately 25,000 rentable
 
  square feet
 
       
SECURITY DEPOSIT:
  $ 390,144.80  
 
       
ASSIGNMENT/SUBLETTING FEE
  $ 500.00  
 
       
REAL ESTATE BROKER DUE COMMISSION:
  Tenant’s Broker: CRESA Partners of
 
  Orange County, Landlord’s Broker:
 
  Voit Commercial Brokerage and RREEF
 
  Management Company
 
       
TENANT’S SIC CODE:
    7373  

vi

 



--------------------------------------------------------------------------------



 



The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. This Lease includes an Addendum and Exhibits
A through E, all of which are made a part of this Lease.

              LANDLORD:   TENANT:
 
            CALWEST INDUSTRIAL HOLDINGS, LLC,
a Delaware limited liability company   MTI TECHNOLOGY CORPORATION,
a Delaware corporation
 
           
By:
  RREEF Management Company, a Delaware        
 
  corporation, Its Property Manager        
 
           
By:
  /s/ Scott Davis   By:   /s/ Thomas P. Raimondi, Jr.
 
           
 
  Scott Davis       Thomas P. Raimondi, Jr.
 
            Title: Regional Manager   Title: President
 
            Dated:8/2/05   Dated: 8/1/05
 
                    By: /s/ Scott Poteracki
 
           
 
          Scott Poteracki
 
                    Title: Secretary
 
                    Dated: 8/1/05

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
vii



--------------------------------------------------------------------------------



 



LEASE
     By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Pages. The
Premises are depicted on the floor plan attached hereto as Exhibit A, and the
Building is depicted on the site plan attached hereto as Exhibit A-1. The
Reference Pages, including all terms defined thereon, are incorporated as part
of this Lease.
1. USE AND RESTRICTIONS ON USE.
     1.1 The Premises are to be used solely for the purposes set forth on the
Reference Pages. Tenant shall not do or permit anything to be done in or about
the Premises which will in any way obstruct or interfere with the rights of
other tenants or occupants of the Building or injure, annoy, or disturb them, or
create a nuisance, or allow the Premises to be used for any improper, immoral,
unlawful, or objectionable purpose, or commit any waste. Tenant shall not do,
permit or suffer in, on, or about the Premises the sale of any alcoholic liquor
without the written consent of Landlord first obtained. Tenant shall comply with
all governmental laws, ordinances and regulations applicable to the use of the
Premises and its occupancy and shall promptly comply with all governmental
orders and directions for the correction, prevention and abatement of any
violations in the Building or appurtenant land, caused or permitted by, or
resulting from the specific use by, Tenant, or in or upon, or in connection
with, the Premises, all at Tenant’s sole expense. Tenant shall not do or permit
anything to be done on or about the Premises or bring or keep anything into the
Premises which will in any way increase the rate of, invalidate or prevent the
procuring of any insurance protecting against loss or damage to the Building or
any of its contents by fire or other casualty or against liability for damage to
property or injury to persons in or about the Building or any part thereof.
     1.2 Tenant shall not, and shall not direct, suffer or permit any of its
agents, contractors, employees, licensees or invitees (collectively, the “Tenant
Entities”) to at any time handle, use, manufacture, store or dispose of in or
about the Premises or the Building any (collectively “Hazardous Materials”)
flammables, explosives, radioactive materials, hazardous wastes or materials,
toxic wastes or materials, or other similar substances, petroleum products or
derivatives or any substance subject to regulation by or under any federal,
state and local laws and ordinances relating to the protection of the
environment or the keeping, use or disposition of environmentally hazardous
materials, substances, or wastes, presently in effect or hereafter adopted, all
amendments to any of them, and all rules and regulations issued pursuant to any
of such laws or ordinances (collectively “Environmental Laws”), nor shall Tenant
suffer or permit any Hazardous Materials to be used in any manner not fully in
compliance with all Environmental Laws, in the Premises or the Building and
appurtenant land or allow the environment to become contaminated with any
Hazardous Materials. Notwithstanding the foregoing, Tenant may handle, store,
use or dispose of products containing small quantities of Hazardous Materials
(such as aerosol cans containing insecticides, toner for copiers, paints, paint
remover and the like) to the extent customary and necessary for the use of the
Premises for general office purposes; provided that Tenant shall always handle,
store, use, and dispose of any such Hazardous Materials in a safe and lawful
manner and never allow such Hazardous Materials to contaminate the Premises,
Building and appurtenant land or the environment. Tenant shall protect, defend,
indemnify and hold each and all of the Landlord Entities (as defined in
Article 30) harmless from and against any and all loss, claims, liability or
costs (including court costs and attorney’s fees) incurred by reason of any
actual or asserted failure of Tenant to fully comply with all applicable
Environmental Laws, or the presence, handling, use or disposition in or from the
Premises of any Hazardous Materials by Tenant or any Tenant Entity (even though
permissible under all applicable Environmental Laws or the provisions of this
Lease), or by reason of any actual or asserted failure of Tenant to keep,
observe, or perform any provision of this Section 1.2. See Exhibit E.
     1.3 Tenant and the Tenant Entities will be entitled to the non-exclusive
use of the common areas of the Building as they exist from time to time during
the Term, including the parking facilities, subject to Landlord’s rules and
regulations regarding such use. However, in no event will Tenant or the Tenant
Entities park more vehicles in the parking facilities than Tenant’s
Proportionate Share of the total parking spaces available for common use. The
foregoing shall not be deemed to provide Tenant with an exclusive right to any
parking spaces or any guaranty of the availability of any particular parking
spaces or any specific number of parking spaces.
2. TERM.
     2.1 The Term of this Lease shall begin on the date (“Commencement Date”)
which shall be the later of the Scheduled Commencement Date as shown on the
Reference Pages and the date that Landlord shall tender possession of the
Premises to Tenant, and shall terminate on the date as shown on the Reference
Pages (“Termination Date”), unless sooner terminated by the provisions of this
Lease. Landlord shall tender possession of the Premises with all the work, if
any, to be performed by Landlord pursuant to Exhibit B to this Lease
substantially completed. Tenant shall deliver a punch list of items not
completed within thirty (30) days after Landlord tenders possession of the
Premises and Landlord agrees to proceed with

1



--------------------------------------------------------------------------------



 



due diligence to perform its obligations regarding such items. Tenant shall, at
Landlord’s request, execute and deliver a memorandum agreement provided by
Landlord in the form of Exhibit C attached hereto, setting forth the actual
Commencement Date, Termination Date and, if necessary, a revised rent schedule.
Should Tenant fail to do so within thirty (30) days after Landlord’s request,
the information set forth in such memorandum provided by Landlord shall be
conclusively presumed to be agreed and correct.
     2.2 Tenant agrees that in the event of the inability of Landlord to deliver
possession of the Premises on the Scheduled Commencement Date for any reason,
Landlord shall not be liable for any damage resulting from such inability, but
Tenant shall not be liable for any rent until the time when Landlord can, after
notice to Tenant, deliver possession of the Premises to Tenant. No such failure
to give possession on the Scheduled Commencement Date shall affect the other
obligations of Tenant under this Lease, except that if Landlord is unable to
deliver possession of the Premises within one hundred twenty (120) sixty (60)
days after the Scheduled Commencement Date (other than as a result of strikes,
shortages of materials, holdover tenancies or similar matters beyond the
reasonable control of Landlord and Tenant is notified by Landlord in writing as
to such delay), Tenant shall have the option to terminate this Lease unless said
delay is as a result of: (a) Tenant’s failure to agree to plans and
specifications and/or construction cost estimates or bids; (b) Tenant’s request
for materials, finishes or installations other than Landlord’s standard except
those, if any, that Landlord shall have expressly agreed to furnish without
extension of time agreed by Landlord; (c) Tenant’s change in any plans or
specifications; or, (d) performance or completion by a party employed by Tenant
(each of the foregoing, a “Tenant Delay”). If any delay is the result of a
Tenant Delay, the Commencement Date and the payment of rent under this Lease
shall be accelerated by the number of days of such Tenant Delay.
     2.3 In the event Landlord permits Tenant, or any agent, employee or
contractor of Tenant, to enter, use or occupy the Premises prior to the
Commencement Date, such entry, use or occupancy shall be subject to all the
provisions of this Lease other than the payment of rent, including, without
limitation, Tenant’s compliance with the insurance requirements of Article 11.
Said early possession shall not advance the Termination Date. It is hereby
agreed that, notwithstanding anything to the contrary contained in the Lease,
Tenant may occupy the Premises on October 1, 2005, subject to the termination to
the existing lease between Landlord and the current tenant.
3. RENT.
     3.1 Tenant agrees to pay to Landlord the Annual Rent in effect from time to
time by paying the Monthly Installment of Rent then in effect on or before the
first day of each full calendar month during the Term, except that the first
full month’s rent shall be paid upon the execution of this Lease. The Monthly
Installment of Rent in effect at any time shall be one-twelfth (1/12) of the
Annual Rent in effect at such time. Rent for any period during the Term which is
less than a full month shall be a prorated portion of the Monthly Installment of
Rent based upon the number of days in such month. Said rent shall be paid to
Landlord, without deduction or offset and without notice or demand, at the Rent
Payment Address, as set forth on the Reference Pages, or to such other person or
at such other place as Landlord may from time to time designate in writing. If
more than one (1) an Event of Default occurs regarding the payment of rent
within any twelve (12) month period, Landlord may require by notice to Tenant
that all subsequent rent payments be made by an automatic payment from Tenant’s
bank account to Landlord’s account, without cost to Landlord. Tenant must
implement such automatic payment system prior to the next scheduled rent payment
or within ten (10) days after Landlord’s notice, whichever is later. Unless
specified in this Lease to the contrary, all amounts and sums payable by Tenant
to Landlord pursuant to this Lease shall be deemed additional rent.
     3.2 Tenant recognizes that late payment of any rent or other sum due under
this Lease will result in administrative expense to Landlord, the extent of
which additional expense is extremely difficult and economically impractical to
ascertain. Tenant therefore agrees that if rent or any other sum is not paid
within ten (10) days of the date when due and payable pursuant to this Lease, a
late charge shall be imposed in an amount equal to the greater of: (a) Fifty
Dollars ($50.00), or (b) six percent (6%) of the unpaid rent or other payment.
The amount of the late charge to be paid by Tenant shall be reassessed and added
to Tenant’s obligation for each successive month until paid. The provisions of
this Section 3.2 in no way relieve Tenant of the obligation to pay rent or other
payments on or before the date on which they are due, nor do the terms of this
Section 3.2 in any way affect Landlord’s remedies pursuant to Article 19 of this
Lease in the event said rent or other payment is unpaid after date due.

2



--------------------------------------------------------------------------------



 



4. RENT ADJUSTMENTS.
     4.1 For the purpose of this Article 4, the following terms are defined as
follows:
          4.1.1 Lease Year: Each fiscal year (as determined by Landlord from
time to time) falling partly or wholly within the Term.
          4.1.2 Expenses: All costs of operation, maintenance, repair,
replacement and management of the Building (including the amount of any credits
which Landlord may grant to particular tenants of the Building in lieu of
providing any standard services or paying any standard costs described in this
Section 4.1.2 for similar tenants), as determined in accordance with generally
accepted accounting principles, including the following costs by way of
illustration, but not limitation: water and sewer charges; insurance charges of
or relating to all insurance policies and endorsements deemed by Landlord to be
reasonably necessary or desirable and relating in any manner to the protection,
preservation, or operation of the Building or any part thereof; utility costs,
including, but not limited to, the cost of heat, light, power, steam, gas; waste
disposal; the cost of janitorial services; the cost of security and alarm
services (including any central station signaling system); costs of cleaning,
repairing, replacing and maintaining the common areas, including parking and
landscaping, window cleaning costs; labor costs; costs and expenses of managing
the Building including management and/or administrative fees; air conditioning
maintenance costs; elevator maintenance fees and supplies; material costs;
equipment costs including the cost of maintenance, repair and service agreements
and rental and leasing costs; purchase costs of equipment; current rental and
leasing costs of items which would be capital items if purchased; tool costs;
licenses, permits and inspection fees; wages and salaries; employee benefits and
payroll taxes; accounting and legal fees; any sales, use or service taxes
incurred in connection therewith. In addition, Landlord shall be entitled to
recover, as additional rent (which, along with any other capital expenditures
constituting Expenses, Landlord may either include in Expenses or cause to be
billed to Tenant along with Expenses and Taxes but as a separate item), Tenant’s
Proportionate Share of: (i) an allocable portion of the cost of capital
improvement items which are reasonably calculated to reduce operating expenses;
(ii) the cost of fire sprinklers and suppression systems and other life safety
systems; and (iii) and (ii) other capital expenses which are required under any
governmental laws, regulations or ordinances which were not applicable to the
Building at the time it was constructed; but the costs described in this
sentence shall be amortized over the reasonable life of such expenditures in
accordance with such reasonable life and amortization schedules as shall be
determined by Landlord in accordance with generally accepted accounting
principles, with interest on the unamortized amount at one percent (1%) in
excess of the Wall Street Journal prime lending rate announced from time to
time. Expenses shall not include depreciation or amortization of the Building or
equipment in the Building except as provided herein, loan principal payments,
costs of alterations of tenants’ premises, leasing commissions, interest
expenses on long-term borrowings or advertising costs.
Notwithstanding anything to the contrary in the Lease, “Expenses” shall not
include and Tenant shall in no event have any obligation to pay directly, or to
reimburse Landlord for, all or any portion of the following: (i) costs of
alterations of tenant spaces (including all tenant improvements to such spaces);
(ii) costs of capital improvements, except as set forth in Section 4.12 above;
(iii) depreciation, interest and principal payments on mortgages, and other debt
costs, if any; (iv) real estate brokers’ leasing commissions or compensation and
advertising and other marketing expenses; (v) payments to affiliates of the
Landlord for goods and/or services in excess of what would be paid to
non-affiliated parties for such goods and/or services in an arm’s length
transaction; (vi) costs or other services or work performed for the singular
benefit of another tenant or occupant (other than for common areas of the
Building); (vii) legal, space planning, construction, and other expenses
incurred in procuring tenants for the Building or renewing or amending leases
with existing tenants or occupants of the Building; (viii) costs of advertising
and public relations and promotional costs and attorneys’ fees associated with
the leasing of the Building; (ix) any expense for which Landlord actually
receives reimbursement from insurance, condemnation awards, other tenants or any
other source; (x) costs incurred in connection with the sale, financing,
refinancing, mortgaging, or other change of ownership of the Building; (xi) all
expenses in connection with the installation, operation and maintenance of any
broadcasting facilities, luncheon club, athletic or recreation club, cafeteria,
dining facility, or other facility; (xii) Taxes; and (xiii) rental under any
ground or underlying lease or leases; or (xiv) costs for correcting patent
defects to the Building existing prior to the Commencement Date. Notwithstanding
anything to the contrary contained herein, at the end of the Term, any Expenses
prepaid or attributable to a period following the Term shall be prorated.
          4.1.3 Taxes: Real estate taxes and any other taxes, charges and
assessments which are levied with respect to the Building or the land
appurtenant to the Building, or with respect to any improvements, fixtures and
equipment or other property of Landlord, real or personal, located in the
Building and used in connection with the operation of the Building and said
land, any payments to any ground lessor in reimbursement of tax payments made by
such lessor; and all fees, expenses and costs incurred by Landlord in
investigating, protesting, contesting or in any way seeking to reduce or avoid
increase in any assessments, levies or the tax rate pertaining to any Taxes to
be paid by Landlord in any Lease Year.

3



--------------------------------------------------------------------------------



 



Taxes shall not include any corporate franchise, or estate, inheritance or net
income tax, or tax imposed upon any transfer by Landlord of its interest in this
Lease or the Building or any taxes to be paid by Tenant pursuant to Article 28.
     4.2 Tenant shall pay as additional rent for each Lease Year Tenant’s
Proportionate Share of Expenses and Taxes incurred for such Lease Year.
     4.3 The annual determination of Expenses shall be made by Landlord and
shall be binding upon Landlord and Tenant, subject to the provisions of this
Section 4.3. During the Term, Tenant may review, at Tenant’s sole cost and
expense, the books and records supporting such determination in an office of
Landlord, or Landlord’s agent, during normal business hours, upon giving
Landlord five (5) days advance written notice within sixty (60) days after
receipt of such determination, but in no event more often than once in any one
(1) year period, subject to execution of a confidentiality agreement acceptable
to Landlord, and provided that if Tenant utilizes an independent accountant to
perform such review it shall be one of national standing which is reasonably
acceptable to Landlord, is not compensated on a contingency basis and is also
subject to such confidentiality agreement. Tenant shall pay all costs of such
audit including, without limitation, any and all copying costs, unless the
actual Expenses submitted to Tenant by Landlord for any fiscal period is
determined by the CPA to be overstated by fifteen percent (15%) or greater, in
which event Landlord shall pay for the audit. Any such audit shall occur only in
such offices and such location, within the County of Orange, as Landlord shall
designate. The amount of Additional Rent payable by Tenant to Landlord shall be
appropriately adjusted on the basis of such audit and, if the audit shows (a)
that Landlord has overcharged Tenant, then Landlord shall credit such overcharge
against the next installment of Rent coming due hereunder, or if the Term has
ended shall pay the amount of such overcharge to Tenant within thirty (30) days
following the completion of such audit or (b) that Landlord has undercharged
Tenant, then Tenant shall pay to Landlord such amount due as additional rent
within thirty (30) days following the completion of such audit. Landlord shall
maintain records of all Expenses and Taxes for no less than one (1) year
following such fiscal period. If Tenant fails to object to Landlord’s
determination of Expenses within ninety (90) days after receipt, or if any such
objection fails to state with specificity the reason for the objection, Tenant
shall be deemed to have approved such determination and shall have no further
right to object to or contest such determination. In the event that during all
or any portion of any Lease Year or Base Year, the Building is not fully rented
and occupied Landlord shall make an appropriate adjustment in occupancy-related
Expenses for such year for the purpose of avoiding distortion of the amount of
such Expenses to be attributed to Tenant by reason of variation in total
occupancy of the Building, by employing consistent and sound accounting and
management principles to determine Expenses that would have been paid or
incurred by Landlord had the Building been at least ninety-five percent (95%)
rented and occupied, and the amount so determined shall be deemed to have been
Expenses for such Lease Year.
     4.4 Prior to the actual determination thereof for a Lease Year, Landlord
may from time to time estimate Tenant’s liability for Expenses and/or Taxes
under Section 4.2, Article 6 and Article 28 for the Lease Year or portion
thereof. Landlord will give Tenant written notification of the amount of such
estimate and Tenant agrees that it will pay, by increase of its Monthly
Installments of Rent due in such Lease Year, additional rent in the amount of
such estimate. Any such increased rate of Monthly Installments of Rent pursuant
to this Section 4.4 shall remain in effect until further written notification to
Tenant pursuant hereto.
     4.5 When the above mentioned actual determination of Tenant’s liability for
Expenses and/or Taxes is made for any Lease Year and when Tenant is so notified
in writing, then:
          4.5.1 If the total additional rent Tenant actually paid pursuant to
Section 4.3 on account of Expenses and/or Taxes for the Lease Year is less than
Tenant’s liability for Expenses and/or Taxes, then Tenant shall pay such
deficiency to Landlord as additional rent in one lump sum within thirty
(30) days of receipt of Landlord’s bill therefor; and
          4.5.2 If the total additional rent Tenant actually paid pursuant to
Section 4.3 on account of Expenses and/or Taxes for the Lease Year is more than
Tenant’s liability for Expenses and/or Taxes, then Landlord shall credit the
difference against the then next due payments of rent to be made by Tenant under
this Article 4, or, if the Lease has terminated, refund the difference in cash.
     4.6 If the Commencement Date is other than January 1 or if the Termination
Date is other than December 31, Tenant’s liability for Expenses and Taxes for
the Lease Year in which said Date occurs shall be prorated based upon a three
hundred sixty-five (365) day year.
5. SECURITY DEPOSIT. Tenant shall deposit the Security Deposit with Landlord
upon the execution of this Lease. Said sum shall be held by Landlord as security
for the faithful performance by Tenant of all the terms, covenants and
conditions of this Lease to be kept and performed by Tenant and not as an
advance rental deposit or as a measure of Landlord’s damage in case of Tenant’s
default. If Tenant defaults with respect to any provision of this Lease,
Landlord may

4



--------------------------------------------------------------------------------



 



use any part of the Security Deposit for the payment of any rent or any other
sum in default, or for the payment of any amount which Landlord may spend or
become obligated to spend by reason of Tenant’s default, or to compensate
Landlord for any other loss or damage which Landlord may suffer by reason of
Tenant’s default. If any portion is so used, Tenant shall within five (5) days
after written demand therefor, deposit with Landlord an amount sufficient to
restore the Security Deposit to its original amount and Tenant’s failure to do
so shall be a material breach of this Lease. Except to such extent, if any, as
shall be required by law, Landlord shall not be required to keep the Security
Deposit separate from its general funds, and Tenant shall not be entitled to
interest on such deposit. If Tenant shall fully and faithfully perform every
provision of this Lease to be performed by it, the The Security Deposit or any
balance thereof shall be returned to Tenant at such time after termination of
this Lease when Landlord shall have determined that all of Tenant’s obligations
under this Lease have been fulfilled, but in no event later than thirty
(30) days following the expiration or early termination of the same.
Notwithstanding anything to the contrary contained herein or in Article 23
hereof, Tenant hereby waives the provisions of Section 1950.7 of the California
Civil Code, or any similar or successor Regulations or other laws now or
hereinafter in effect.
6. ALTERATIONS.
     6.1 Except for those, if any, specifically provided for in Exhibit B to
this Lease, Tenant shall not make or suffer to be made any alterations,
additions, or improvements, including, but not limited to, the attachment of any
fixtures or equipment in, on, or to the Premises or any part thereof or the
making of any improvements as required by Article 7, without the prior written
consent of Landlord. When applying for such consent, Tenant shall, if requested
by Landlord, furnish complete plans and specifications for such alterations,
additions and improvements. Landlord’s consent shall not be unreasonably
withheld with respect to alterations which (i) are not structural in nature,
(ii) are not visible from the exterior of the Building, and (iii) do not affect
or require modification of the Building’s electrical, mechanical, plumbing, HVAC
or other systems, and (iv) in aggregate do not cost more than $5.00 per rentable
square foot of that portion of the Premises affected by the alterations in
question.
     6.2 In the event Landlord consents to the making of any such alteration,
addition or improvement by Tenant, the same shall be made by using either
Landlord’s contractor or a contractor reasonably approved by Landlord, in either
event at Tenant’s sole cost and expense. If Tenant shall employ any contractor
other than Landlord’s contractor and such other contractor or any subcontractor
of such other contractor shall employ any non-union labor or supplier, Tenant
shall be responsible for and hold Landlord harmless from any and all delays,
damages and extra costs suffered by Landlord as a result of any dispute with any
labor unions concerning the wage, hours, terms or conditions of the employment
of any such labor. In any event, Landlord may charge Tenant a construction
management fee not to exceed five percent (5%) of the cost of such work to cover
its overhead as it relates to such proposed work, plus third-party costs
actually incurred by Landlord in connection with the proposed work and the
design thereof, with all such amounts being due five (5) days after Landlord’s
demand. Notwithstanding the foregoing, Landlord shall not charge a construction
management fee for the Initial Alterations outlined in Exhibit B.
     6.3 All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all government laws, ordinances, rules and
regulations, using Building standard materials where applicable, and Tenant
shall, prior to construction, provide the additional insurance required under
Article 11 in such case, and also all such assurances to Landlord as Landlord
shall reasonably require to assure payment of the costs thereof, including but
not limited to, notices of non-responsibility, waivers of lien, surety company
performance bonds and funded construction escrows and to protect Landlord and
the Building and appurtenant land against any loss from any mechanic’s,
materialmen’s or other liens. Tenant shall pay in addition to any sums due
pursuant to Article 4, any increase in real estate taxes attributable to any
such alteration, addition or improvement for so long, during the Term, as such
increase is ascertainable; at Landlord’s election said sums shall be paid in the
same way as sums due under Article 4. Landlord may, as a condition to its
consent to any particular alterations or improvements, require Tenant to deposit
with Landlord the amount reasonably estimated by Landlord as sufficient to cover
the cost of removing be required to remove such alterations or improvements and
restoring restore the Premises, to the extent required under Section 26.2 upon
the expiration or earlier termination of this Lease.
     6.4 Landlord states that it has no actual knowledge that, as of the
Commencement Date, the Building and the Premises are not in compliance with all
then applicable federal, state and local ordinances, regulations and laws.
Notwithstanding anything to the contrary contained in this Lease, Tenant’s sole
remedy in the event that the foregoing statement is inaccurate shall be to cause
Landlord to correct the non-compliance at Landlord’s sole cost and expense.

5



--------------------------------------------------------------------------------



 



7. REPAIR.
     7.1 Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except as specified in Exhibit B if attached to
this Lease and except that Landlord shall repair and maintain the structural
portions of the roof, foundation and walls of the Building. By taking possession
of the Premises, Tenant accepts them as being in good order, condition and
repair and in the condition in which Landlord is obligated to deliver them,
except as set forth in the punch list to be delivered pursuant to Section 2.1.
It is hereby understood and agreed that no representations respecting the
condition of the Premises or the Building have been made by Landlord to Tenant,
except as specifically set forth in this Lease. Landlord shall not be liable for
any failure to make any repairs or to perform any maintenance unless such
failure shall persist for an unreasonable time after written notice of the need
of such repairs or maintenance is given to Landlord by Tenant.
Notwithstanding the foregoing, Landlord shall be responsible for capital
replacements to the main electrical, fire sprinkler and plumbing systems and to
the heating, ventilation and air conditioning systems serving the Premises. The
cost of any such replacement shall be Landlord’s responsibility and shall not be
deemed an Expense as outlined in Article 4.1.2
     7.2 Tenant shall at its own cost and expense keep and maintain all parts of
the Premises and such portion of the Building and improvements as are within the
exclusive control of Tenant in good condition, promptly making all necessary
repairs and replacements, whether ordinary or extraordinary, with materials and
workmanship of the same character, kind and quality as the original (including,
but not limited to, repair and replacement of all fixtures installed by Tenant,
water heaters serving the Premises, windows, glass and plate glass, doors,
exterior stairs, skylights, any special office entries, interior walls and
finish work, floors and floor coverings, heating and air conditioning systems
serving the Premises, electrical systems and fixtures, sprinkler systems, dock
boards, truck doors, dock bumpers, plumbing work and fixtures, and performance
of regular removal of trash and debris). Tenant as part of its obligations
hereunder shall keep the Premises in a clean and sanitary condition. Tenant
will, as far as possible keep all such parts of the Premises from deterioration
due to ordinary wear and from falling temporarily out of repair, and upon
termination of this Lease in any way Tenant will yield up the Premises to
Landlord in good the condition and repair delivered to Tenant, loss by fire or
other casualty and reasonable wear and tear excepted (but not excepting any
damage to glass). Tenant shall, at its own cost and expense, repair any damage
to the Premises or the Building resulting from and/or caused in whole or in part
by the negligence or misconduct of Tenant, its agents, employees, contractors,
invitees, or any other person entering upon the Premises as a result of Tenant’s
business activities or caused by Tenant’s default hereunder.
With regard to Tenant’s repair obligations detailed under this Article 7.2,
Landlord, on Tenant’s behalf, shall coordinate all necessary maintenance,
replacement and repair work for the following building systems/services:

  (a)   heating, ventilation and air conditioning systems;     (b)   electrical
systems and fixtures;     (c)   fire sprinkler systems;     (d)   plumbing work
and fixtures; and     (e)   performance of regular removal of trash and debris.

Tenant shall pay for all costs associated with such maintenance and repair work
within thirty (30) days of receipt of Landlord’s bill therefor.
     7.3 Except as provided in Article 22, there shall be no abatement of rent
and no liability of Landlord by reason of any injury to or interference with
Tenant’s business arising from the making of any repairs, alterations or
improvements in or to any portion of the Building or the Premises or to
fixtures, appurtenances and equipment in the Building. Tenant hereby waives any
and all rights under and benefits of subsection 1 of Section 1932 and
Sections 1941 and 1942 of the California Civil Code, or any similar or successor
Regulations or other laws now or hereinafter in effect.
     7.4 Tenant shall, at its own cost and expense, enter into a regularly
scheduled preventive maintenance/service contract with a maintenance contractor
approved by Landlord for servicing all heating and air conditioning systems and
equipment serving the Premises (and a copy thereof shall be furnished to
Landlord). The service contract must include all services suggested by the
equipment manufacturer in the operation/maintenance manual and must become
effective within thirty (30) days of the date Tenant takes possession of the
Premises. Should Tenant fail to do so, Landlord may, upon notice to Tenant,
enter into such a maintenance/ service contract on behalf of Tenant or perform
the work and in either case, charge Tenant the cost thereof along with a
reasonable amount for Landlord’s overhead. Landlord shall enter into a contract
for regularly scheduled preventative maintenance services to the heating,
ventilation and air conditioning (“HVAC”) system. The cost of this preventative
maintenance contract shall be paid by the Landlord and reimbursed by the Tenant
on a monthly

6



--------------------------------------------------------------------------------



 



basis as part of the Expenses in accordance with Article 4.1.2. Tenant, at
Tenant’s sole cost and expense, shall be responsible for all HVAC repairs and
replacements required in their Premises, in accordance with Article 7.2.
     7.5 Landlord shall coordinate any repairs and other maintenance of any
railroad tracks serving the Building and, if Tenant uses such rail tracks,
Tenant shall reimburse Landlord or the railroad company from time to time upon
demand, as additional rent, for its share of the costs of such repair and
maintenance and for any other sums specified in any agreement to which Landlord
or Tenant is a party respecting such tracks, such costs to be borne
proportionately by all tenants in the Building using such rail tracks, based
upon the actual number of rail cars shipped and received by such tenant during
each calendar year during the Term.
8. LIENS. Tenant shall keep the Premises, the Building and appurtenant land and
Tenant’s leasehold interest in the Premises free from any liens arising out of
any services, work or materials performed, furnished, or contracted for by
Tenant, or obligations incurred by Tenant. In the event that Tenant fails,
within ten (10) days following the imposition of any such lien, to either cause
the same to be released of record or provide Landlord with insurance against the
same issued by a major title insurance company or such other protection against
the same as Landlord shall accept (such failure to constitute an Event of
Default), Landlord shall have the right to cause the same to be released by such
means as it shall deem proper, including payment of the claim giving rise to
such lien. All such sums paid by Landlord and all expenses incurred by it in
connection therewith shall be payable to it by Tenant within five (5) days
Landlord’s demand.
9. ASSIGNMENT AND SUBLETTING.
     9.1 Tenant shall not have the right to assign or pledge this Lease or to
sublet the whole or any part of the Premises whether voluntarily or by operation
of law, or permit the use or occupancy of the Premises by anyone other than
Tenant, and shall not make, suffer or permit such assignment, subleasing or
occupancy without the prior written consent of Landlord, such consent not to be
unreasonably withheld, and said restrictions shall be binding upon any and all
assignees of the Lease and subtenants of the Premises. In the event Tenant
desires to sublet, or permit such occupancy of, the Premises, or any portion
thereof, or assign this Lease, Tenant shall give written notice thereof to
Landlord at least sixty (60) thirty (30) days but no more than one hundred
twenty (120) days prior to the proposed commencement date of such subletting or
assignment, which notice shall set forth the name of the proposed subtenant or
assignee, the relevant terms of any sublease or assignment and copies of
financial reports and other relevant financial information of the proposed
subtenant or assignee.
     9.2 Notwithstanding any assignment or subletting, permitted or otherwise,
Tenant shall at all times remain directly, primarily and fully responsible and
liable for the payment of the rent specified in this Lease and for compliance
with all of its other obligations under the terms, provisions and covenants of
this Lease. Upon the occurrence of an Event of Default, if the Premises or any
part of them are then assigned or sublet, Landlord, in addition to any other
remedies provided in this Lease or provided by law, may, at its option, collect
directly from such assignee or subtenant all rents due and becoming due to
Tenant under such assignment or sublease and apply such rent against any sums
due to Landlord from Tenant under this Lease, and no such collection shall be
construed to constitute a novation or release of Tenant from the further
performance of Tenant’s obligations under this Lease.
     9.3 In addition to Landlord’s right to approve of any subtenant or
assignee, Landlord shall have the option, in its sole discretion, in the event
of any proposed subletting or assignment, to terminate this Lease, or in the
case of a proposed subletting of less than the entire Premises, to recapture the
portion of the Premises to be sublet, as of the date the subletting or
assignment is to be effective. The option shall be exercised, if at all, by
Landlord giving Tenant written notice given by Landlord to Tenant within thirty
(30) days following Landlord’s receipt of Tenant’s written notice as required
above. However, if Tenant notifies Landlord, within five (5) days after receipt
of Landlord’s termination notice, that Tenant is rescinding its proposed
assignment or sublease, the termination notice shall be void and the Lease shall
continue in full force and effect. If this Lease shall be terminated with
respect to the entire Premises pursuant to this Section, the Term of this Lease
shall end on the date stated in Tenant’s notice as the effective date of the
sublease or assignment as if that date had been originally fixed in this Lease
for the expiration of the Term. If Landlord recaptures under this Section only a
portion of the Premises, the rent to be paid from time to time during the
unexpired Term shall abate proportionately based on the proportion by which the
approximate square footage of the remaining portion of the Premises shall be
less than that of the Premises as of the date immediately prior to such
recapture. Tenant shall, at Tenant’s own cost and expense, discharge in full any
outstanding commission obligation which may be due and owing as a result of
Tenant’s involvement with a specific broker for the purpose of any proposed
assignment or subletting, whether or not the Premises are recaptured pursuant to
this Section 9.3 and rented by Landlord to the proposed tenant or any other
tenant.
     9.4 In the event that Tenant sells, sublets, assigns or transfers this
Lease, Tenant shall pay to Landlord as additional rent an amount equal to one
hundred percent (100%) fifty percent (50%) of any Increased Rent (as defined
below),

7



--------------------------------------------------------------------------------



 



less the Costs Component (as defined below), when and as such Increased Rent is
received by Tenant. As used in this Section, “Increased Rent” shall mean the
excess of (i) all rent and other consideration which Tenant is entitled to
receives by reason of any sale, sublease, assignment or other transfer of this
Lease, over (ii) the rent otherwise payable by Tenant under this Lease at such
time. For purposes of the foregoing, any consideration received by Tenant in
form other than cash shall be valued at its fair market value as determined by
Landlord in good faith. The “Costs Component” is that amount which, if paid
monthly, would fully amortize on a straight-line basis, over the entire period
for which Tenant is to receive Increased Rent, the reasonable costs incurred by
Tenant for leasing commissions, reasonable legal fees and tenant improvements in
connection with such sublease, assignment or other transfer.
     9.5 Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if at the time of either Tenant’s
notice of the proposed assignment or sublease or the proposed commencement date
thereof, there shall exist any uncured default of Tenant or matter which will
become a default of Tenant with passage of time unless cured, or if the proposed
assignee or sublessee is an entity: (a) with which Landlord is already currently
in active negotiations (b) is already an occupant of the Building unless
Landlord is unable to provide the amount of space required by such occupant;
(c) is a governmental agency; (d) is incompatible with the character of
occupancy of the Building; (e) with which the payment for the sublease or
assignment is determined in whole or in part based upon its net income or
profits; or (f) would subject the Premises to a use which would: (i) involve
increased personnel or wear upon the Building; (ii) violate any exclusive right
granted to another tenant of the Building; (iii) require any addition to or
modification of the Premises or the Building in order to comply with building
code or other governmental requirements; or, (iv) involve a violation of
Section 1.2. Tenant expressly agrees that for the purposes of any statutory or
other requirement of reasonableness on the part of Landlord, Landlord’s refusal
to consent to any assignment or sublease for any of the reasons described in
this Section 9.5, shall be conclusively deemed to be reasonable.
     9.6 Upon any request to assign or sublet, Tenant will pay to Landlord the
Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord’s
costs, including reasonable attorney’s fees, incurred in investigating and
considering any proposed or purported assignment or pledge of this Lease or
sublease of any of the Premises, not to exceed $1,000.00, regardless of whether
Landlord shall consent to, refuse consent, or determine that Landlord’s consent
is not required for, such assignment, pledge or sublease. Any purported sale,
assignment, mortgage, transfer of this Lease or subletting which does not comply
with the provisions of this Article 9 shall be void.
     9.7 If Tenant is a corporation, limited liability company, partnership or
trust, any transfer or transfers of or change or changes within any twelve
(12) month period in the number of the outstanding voting shares of the
corporation or limited liability company, the general partnership interests in
the partnership or the identity of the persons or entities controlling the
activities of such partnership or trust resulting in the persons or entities
owning or controlling a majority of such shares, partnership interests or
activities of such partnership or trust at the beginning of such period no
longer having such ownership or control shall be regarded as equivalent to an
assignment of this Lease to the persons or entities acquiring such ownership or
control and shall be subject to all the provisions of this Article 9 to the same
extent and for all intents and purposes as though such an assignment.
Notwithstanding the foregoing, this Section 9.7 shall not be applicable if
Tenant is a publicly traded company.
10. INDEMNIFICATION. None of the Landlord Entities shall be liable and Tenant
hereby waives all claims against them for any damage to any property or any
injury to any person in or about the Premises or the Building by or from any
cause whatsoever (including without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire, oil, electricity or theft), except to the extent caused by or
arising from the gross negligence or willful misconduct of Landlord or its
agents, employees or contractors. Tenant shall protect, indemnify and hold the
Landlord Entities harmless from and against any and all loss, claims, liability
or costs (including court costs and attorney’s fees) incurred by reason of
(a) any damage to any property (including but not limited to property of any
Landlord Entity) or any injury (including but not limited to death) to any
person occurring in, on or about the Premises or the Building to the extent that
such injury or damage shall be caused by or arise from any actual or alleged
act, neglect, fault, or omission by or of Tenant or any Tenant Entity to meet
any standards imposed by any duty with respect to the injury or damage; (b) the
conduct or management of any work or thing whatsoever done by the Tenant in or
about the Premises or from transactions of the Tenant concerning the Premises;
(c) Tenant’s failure to comply with any and all governmental laws, ordinances
and regulations applicable to the condition or use of the Premises or its
occupancy; or (d) any breach or default on the part of Tenant in the performance
of any covenant or agreement on the part of the Tenant to be performed pursuant
to this Lease. The provisions of this Article shall survive the termination of
this Lease with respect to any claims or liability accruing prior to such
termination.

8



--------------------------------------------------------------------------------



 



11. INSURANCE.
     11.1 Tenant shall keep in force throughout the Term: (a) a Commercial
General Liability insurance policy or policies to protect the Landlord Entities
against any liability to the public or to any invitee of Tenant or a Landlord
Entity incidental to the use of or resulting from any accident occurring in or
upon the Premises with a limit of not less than $1,000,000 per occurrence and
not less than $2,000,000 in the annual aggregate, or such larger amount as
Landlord may prudently require from time to time, covering bodily injury and
property damage liability and $1,000,000 products/completed operations
aggregate; (b) Business Auto Liability covering owned, non-owned and hired
vehicles with a limit of not less than $1,000,000 per accident; (c) insurance
protecting against liability under Worker’s Compensation Laws with limits at
least as required by statute; (d) Employers Liability with limits of $1,000,000
each accident, $1,000,000 disease policy limit, $1,000,000 disease—each
employee; (e) All Risk or Special Form coverage protecting Tenant against loss
of or damage to Tenant’s alterations, additions, improvements, carpeting, floor
coverings, panelings, decorations, fixtures, inventory and other business
personal property situated in or about the Premises to the full replacement
value of the property so insured, (f) Business Interruption Insurance for 100%
of the 12 months actual loss sustained, and (g) Excess Liability in the amount
of $5,000,000.
     11.2 The aforesaid policies shall (a) be provided at Tenant’s expense;
(b) name the Landlord Entities and Landlord’s investment and property managers
as additional insureds (General Liability) and loss payee (Property—Special
Form); (c) be issued by an insurance company with a minimum Best’s rating of
“A:VII” during the Term; and (d) provide that said insurance shall not be
canceled unless thirty (30) days prior written notice (ten days for non-payment
of premium) shall have been given to Landlord; a certificate of Liability
insurance on ACORD Form 25 and a certificate of Property insurance on ACORD
Form 27 shall be delivered to Landlord by Tenant upon the Commencement Date and
at least thirty (30) days prior to each renewal of said insurance.
     11.3 Whenever Tenant shall undertake any alterations, additions or
improvements in, to or about the Premises (“Work”) the aforesaid insurance
protection must extend to and include injuries to persons and damage to property
arising in connection with such Work, without limitation including liability
under any applicable structural work act, and such other insurance as Landlord
shall require; and the policies of or certificates evidencing such insurance
must be delivered to Landlord prior to the commencement of any such Work.
12. WAIVER OF SUBROGATION. So long as their respective insurers so permit,
Tenant and Landlord hereby mutually waive their respective rights of recovery
against each other for any loss insured by fire, extended coverage, All Risks or
other insurance now or hereafter existing for the benefit of the respective
party but only to the extent of the net insurance proceeds payable under such
policies. Each party shall obtain any special endorsements required by their
insurer to evidence compliance with the aforementioned waiver.
13. SERVICES AND UTILITIES. Tenant shall have the right to use and access the
Premises twenty-four (24) hours per day, seven (7) days per week. Tenant shall
pay for all water, gas, heat, light, power, telephone, sewer, sprinkler system
charges and other utilities and services used on or from the Premises, together
with any taxes, penalties, and surcharges or the like pertaining thereto and any
maintenance charges for utilities. Tenant shall furnish all electric light
bulbs, tubes and ballasts, battery packs for emergency lighting and fire
extinguishers. If any such services are not separately metered to Tenant, Tenant
shall pay such proportion of all charges jointly metered with other premises as
determined by Landlord, in its sole reasonable discretion, to be reasonable. Any
such charges paid by Landlord and assessed against Tenant shall be immediately
payable to Landlord on demand and shall be additional rent hereunder. Tenant
will not, without the written consent of Landlord, contract with a utility
provider to service the Premises with any utility, including, but not limited
to, telecommunications, electricity, water, sewer or gas, which is not
previously providing such service to other tenants in the Building. Except to
the extent caused by the gross negligence or willful misconduct of Landlord
Entities, Landlord shall in no event be liable for any interruption or failure
of utility services on or to the Premises.
14. HOLDING OVER. Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise at the rate (“Holdover Rate”) which shall be One
Hundred Fifty Percent (150%) for the first thirty (30) days of such holdover
period, and Two Hundred Percent (200%) for all periods thereafter of the greater
of (a) the amount of the Annual Rent for the last period prior to the date of
such termination plus all Rent Adjustments under Article 4; and (b) the then
market rental value of the Premises as determined by Landlord assuming a new
lease of the Premises of the then usual duration and other terms, in either
case, prorated on a daily basis, and also pay all damages sustained by Landlord
by reason of such retention. If Landlord gives notice to Tenant of Landlord’s
election to such effect, such holding over shall constitute renewal of this
Lease for a period from month to month or one (1) year, whichever shall be
specified in such notice, in either case at the Holdover Rate, but if the
Landlord does not so elect, no such renewal shall result notwithstanding
acceptance by Landlord of any sums due hereunder after such termination; and
instead, a

9



--------------------------------------------------------------------------------



 



tenancy at sufferance at the Holdover Rate shall be deemed to have been created.
In any event, no provision of this Article 14 shall be deemed to waive
Landlord’s right of reentry or any other right under this Lease or at law.
15. SUBORDINATION. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be subject and subordinate at all times to ground or underlying leases and
to the lien of any mortgages or deeds of trust now or hereafter placed on,
against or affecting the Building, Landlord’s interest or estate in the
Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant’s interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior,
whether this Lease was executed before or after said instrument. Notwithstanding
the foregoing, Tenant covenants and agrees to execute and deliver within ten
(10) days of Landlord’s request such further instruments evidencing such
subordination or superiority of this Lease as may be required by Landlord.
If requested in writing by Tenant, Landlord shall use commercially reasonable
efforts to secure non-disturbance protection for Tenant. However, in no event
shall Landlord’s failure to secure such protection relieve Tenant of its
obligations under this Lease or be considered a default under this Article 15.
Notwithstanding anything to the contrary contained herein, Tenant’s possession
of the Premises shall not be disturb in the event of a foreclosure or upon the
exercise of a power of sale, under any mortgage, deed of trust or like
encumbrance, so long as Tenant is not in default under this Lease.
16. RULES AND REGULATIONS. Tenant shall faithfully observe and comply with all
the rules and regulations as set forth in Exhibit D to this Lease and all
reasonable and non-discriminatory modifications of and additions to them from
time to time put into effect by Landlord. Landlord shall not be responsible to
Tenant for the non-performance by any other tenant or occupant of the Building
of any such rules and regulations. The rules and regulations shall apply to all
tenants in a non-discriminatory manner. In the event of any conflict between the
rules and regulations and the terms and conditions of this Lease, the terms and
conditions of this Lease shall govern.
17. REENTRY BY LANDLORD.
     17.1 Upon one (1) business day’s prior written notice, except in the event
of an emergency when no notice shall be required, Landlord reserves and shall at
all times have the right to re-enter the Premises to inspect the same, to show
said Premises to prospective purchasers, mortgagees or tenants, and to alter,
improve or repair the Premises and any portion of the Building, without
abatement of rent, and may for that purpose erect, use and maintain scaffolding,
pipes, conduits and other necessary structures and open any wall, ceiling or
floor in and through the Building and Premises where reasonably required by the
character of the work to be performed, provided entrance to the Premises shall
not be blocked thereby, and further provided that the business of Tenant shall
not be interfered with unreasonably. Landlord shall have the right at any time
to change the arrangement and/or locations of entrances, or passageways, doors
and doorways, and corridors, windows, elevators, stairs, toilets or other public
parts of the Building and to change the name, number or designation by which the
Building is commonly known. In the event that Landlord damages any portion of
any wall or wall covering, ceiling, or floor or floor covering within the
Premises, Landlord shall repair or replace the damaged portion to match the
original as nearly as commercially reasonable but shall not be required to
repair or replace more than the portion actually damaged. Tenant hereby waives
any claim for damages for any injury or inconvenience to or interference with
Tenant’s business, any loss of occupancy or quiet enjoyment of the Premises, and
any other loss occasioned by any action of Landlord authorized by this Article
17. In the event that Landlord breaches its obligations under this Section 17.1,
Tenant shall have all rights and remedies afforded it at law and equity.
     17.2 For each of the aforesaid purposes, Landlord shall at all times have
and retain a key with which to unlock all of the doors in the Premises,
excluding Tenant’s vaults and safes or special security areas (designated in
advance), and Landlord shall have the right to use any and all means which
Landlord may deem proper to open said doors in an emergency to obtain entry to
any portion of the Premises. As to any portion to which access cannot be had by
means of a key or keys in Landlord’s possession, Landlord is authorized to gain
access by such means as Landlord shall elect and the cost of repairing any
damage occurring in doing so shall be borne by Tenant and paid to Landlord
within five (5) days of Landlord’s demand.
18. DEFAULT.
     18.1 Except as otherwise provided in Article 20, the following events shall
be deemed to be Events of Default under this Lease:
          18.1.1 Tenant shall fail to pay when due any sum of money becoming due
to be paid to Landlord under this Lease, whether such sum be any installment of
the rent reserved by this Lease, any other amount treated as additional

10



--------------------------------------------------------------------------------



 



rent under this Lease, or any other payment or reimbursement to Landlord
required by this Lease, whether or not treated as additional rent under this
Lease, and such failure shall continue for a period of five (5) days after
written notice that such payment was not made when due, but if any such notice
shall be given, for the twelve (12) month period commencing with the date of
such notice, the failure to pay within five (5) days after due any additional
sum of money becoming due to be paid to Landlord under this Lease during such
period shall be an Event of Default, without notice. The notice required
pursuant to this Section 18.1.1 shall replace rather than supplement any
statutory notice required under California Code of Civil Procedure Section 1161
or any similar or successor statute.
          18.1.2 Tenant shall fail to comply with any term, provision or
covenant of this Lease which is not provided for in another Section of this
Article and shall not cure such failure within twenty (20) days (forthwith, if
the failure involves a hazardous condition) after written notice of such failure
to Tenant provided, however, that such failure shall not be an event of default
if such failure could not reasonably be cured during such twenty (20) day
period, Tenant has commenced the cure within such twenty (20) day period and
thereafter is diligently pursuing such cure to completion, but the total
aggregate cure period shall not exceed ninety (90) days.
          18.1.3 Tenant shall fail to vacate the Premises immediately upon
termination of this Lease, by lapse of time or otherwise, or upon termination of
Tenant’s right to possession only.
          18.1.4 Tenant shall become insolvent, admit in writing its inability
to pay its debts generally as they become due, file a petition in bankruptcy or
a petition to take advantage of any insolvency statute, make an assignment for
the benefit of creditors, make a transfer in fraud of creditors, apply for or
consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or file a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws, as now in
effect or hereafter amended, or any other applicable law or statute of the
United States or any state thereof.
          18.1.5 A court of competent jurisdiction shall enter an order,
judgment or decree adjudicating Tenant bankrupt, or appointing a receiver of
Tenant, or of the whole or any substantial part of its property, without the
consent of Tenant, or approving a petition filed against Tenant seeking
reorganization or arrangement of Tenant under the bankruptcy laws of the United
States, as now in effect or hereafter amended, or any state thereof, and such
order, judgment or decree shall not be vacated or set aside or stayed within
sixty (60) days from the date of entry thereof.
19. REMEDIES.
     19.1 Upon the occurrence of any Event or Events of Default under this
Lease, whether enumerated in Article 18 or not, Landlord shall have the option
to pursue any one or more of the following remedies without any notice (except
as expressly prescribed herein) or demand whatsoever (and without limiting the
generality of the foregoing, Tenant hereby specifically waives notice and demand
for payment of rent or other obligations and waives any and all other notices or
demand requirements imposed by applicable law):
          19.1.1 Terminate this Lease and Tenant’s right to possession of the
Premises and recover from Tenant an award of damages equal to the sum of the
following:
               19.1.1.1 The Worth at the Time of Award of the unpaid rent which
had been earned at the time of termination;
               19.1.1.2 The Worth at the Time of Award of the amount by which
the unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rent loss that Tenant affirmatively proves
could have been reasonably avoided;
               19.1.1.3 The Worth at the Time of Award of the amount by which
the unpaid rent for the balance of the Term after the time of award exceeds the
amount of such rent loss that Tenant affirmatively proves could be reasonably
avoided;
               19.1.1.4 Any other amount necessary to compensate Landlord for
all the detriment either proximately caused by Tenant’s failure to perform
Tenant’s obligations under this Lease or which in the ordinary course of things
would be likely to result therefrom; and

11



--------------------------------------------------------------------------------



 



               19.1.1.5 All such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time under applicable law.
The “Worth at the Time of Award” of the amounts referred to in parts 19.1.1.1
and 19.1.1.2 above, shall be computed by allowing interest at the lesser of a
per annum rate equal to: (i) the greatest per annum rate of interest permitted
from time to time under applicable law, or (ii) the Prime Rate plus 5%. For
purposes hereof, the “Prime Rate” shall be the per annum interest rate publicly
announced as its prime or base rate by a federally insured bank selected by
Landlord in the State of California. The “Worth at the Time of Award” of the
amount referred to in part 19.1.1.3, above, shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of San Francisco at
the time of award plus 1%;
          19.1.2 Employ the remedy described in California Civil Code § 1951.4
(Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations); or
          19.1.3 Notwithstanding Landlord’s exercise of the remedy described in
California Civil Code § 1951.4 in respect of an Event or Events of Default, at
such time thereafter as Landlord may elect in writing, to terminate this Lease
and Tenant’s right to possession of the Premises and recover an award of damages
as provided above in Section 19.1.1.
     19.2 The subsequent acceptance of rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such rent. No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by Landlord.
     19.3 TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF
THE CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF
CIVIL PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER REGULATIONS AND RULES OF LAW
FROM TIME TO TIME IN EFFECT DURING THE TERM PROVIDING THAT TENANT SHALL HAVE ANY
RIGHT TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION BY
REASON OF TENANT’S BREACH. TENANT ALSO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR
RELATING TO THIS LEASE.
     19.4 No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing by agreement, applicable law or in
equity. In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions
or provisions of this Lease, or to any other remedy allowed to Landlord at law
or in equity. Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an Event of Default shall not be deemed or construed to
constitute a waiver of such Default.
     19.5 This Article 19 shall be enforceable to the maximum extent such
enforcement is not prohibited by applicable law, and the unenforceability of any
portion thereof shall not thereby render unenforceable any other portion..
     19.6 If more than one (1) Event of Default occurs during the Term or any
renewal thereof, Tenant’s renewal options, expansion options, purchase options
and rights of first offer and/or refusal, if any are provided for in this Lease,
shall be null and void.
     19.7 If, on account of any breach or default Event of Default by Tenant in
Tenant’s obligations under the terms and conditions of this Lease, it shall
become necessary or appropriate for Landlord to employ or consult with an
attorney or collection agency concerning or to enforce or defend any of
Landlord’s rights or remedies arising under this Lease or to collect any sums
due from Tenant, Tenant agrees to pay all costs and fees so incurred by
Landlord, including, without limitation, reasonable attorneys’ fees and costs.
TENANT EXPRESSLY WAIVES ANY RIGHT TO: (A) TRIAL BY JURY; AND (B) SERVICE OF ANY
NOTICE REQUIRED BY ANY PRESENT OR FUTURE LAW OR ORDINANCE APPLICABLE TO
LANDLORDS OR TENANTS BUT NOT REQUIRED BY THE TERMS OF THIS LEASE.
     19.8 Upon the occurrence of an Event of Default, Landlord may (but shall
not be obligated to) cure such default at Tenant’s sole expense. Without
limiting the generality of the foregoing, Landlord may, at Landlord’s option,
enter into and upon the Premises if Landlord determines in its sole discretion
that Tenant is not acting within a commercially

12



--------------------------------------------------------------------------------



 



reasonable time to maintain, repair or replace anything for which Tenant is
responsible under this Lease or to otherwise effect compliance with its
obligations under this Lease and correct the same, without being deemed in any
manner guilty of trespass, eviction or forcible entry and detainer and without
incurring any liability for any damage or interruption of Tenant’s business
resulting therefrom and Tenant agrees to reimburse Landlord within five (5) days
of Landlord’s demand as additional rent, for any expenses which Landlord may
incur in thus effecting compliance with Tenant’s obligations under this Lease,
plus interest from the date of expenditure by Landlord at the Wall Street
Journal prime rate.
20. TENANT’S BANKRUPTCY OR INSOLVENCY.
     20.1 If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):
          20.1.1 Tenant, Tenant as debtor-in-possession, and any trustee or
receiver of Tenant’s assets (each a “Tenant’s Representative”) shall have no
greater right to assume or assign this Lease or any interest in this Lease, or
to sublease any of the Premises than accorded to Tenant in Article 9, except to
the extent Landlord shall be required to permit such assumption, assignment or
sublease by the provisions of such Debtor’s Law. Without limitation of the
generality of the foregoing, any right of any Tenant’s Representative to assume
or assign this Lease or to sublease any of the Premises shall be subject to the
conditions that:
               20.1.1.1 Such Debtor’s Law shall provide to Tenant’s
Representative a right of assumption of this Lease which Tenant’s Representative
shall have timely exercised and Tenant’s Representative shall have fully cured
any default of Tenant under this Lease.
               20.1.1.2 Tenant’s Representative or the proposed assignee, as the
case shall be, shall have deposited with Landlord as security for the timely
payment of rent an amount equal to the larger of: (a) three (3) months’ rent and
other monetary charges accruing under this Lease; and (b) any sum specified in
Article 5; and shall have provided Landlord with adequate other assurance of the
future performance of the obligations of the Tenant under this Lease. Without
limitation, such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant’s
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant’s obligations under this Lease.
               20.1.1.3 The assumption or any contemplated assignment of this
Lease or subleasing any part of the Premises, as shall be the case, will not
breach any provision in any other lease, mortgage, financing agreement or other
agreement by which Landlord is bound.
               20.1.1.4 Landlord shall have, or would have had absent the
Debtor’s Law, no right under Article 9 to refuse consent to the proposed
assignment or sublease by reason of the identity or nature of the proposed
assignee or sublessee or the proposed use of the Premises concerned.
21. QUIET ENJOYMENT. Landlord represents and warrants that it has full right and
authority to enter into this Lease and that Tenant, while paying the rental and
performing its other covenants and agreements contained in this Lease, shall
peaceably and quietly have, hold and enjoy the Premises for the Term without
hindrance or molestation from Landlord subject to the terms and provisions of
this Lease. Landlord shall not be liable for any interference or disturbance by
other tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.
22. CASUALTY
     22.1 In the event the Premises or the Building are damaged by fire or other
cause and in Landlord’s reasonable estimation such damage can be materially
restored within one hundred eighty (180) days, Landlord shall forthwith repair
the same and this Lease shall remain in full force and effect, except that
Tenant shall be entitled to a proportionate abatement in rent from the date of
such damage. Such abatement of rent shall be made pro rata in accordance with
the extent to which the damage and the making of such repairs shall interfere
with the use and occupancy by Tenant of the Premises from time to

13



--------------------------------------------------------------------------------



 



time. Within forty-five (45) days from the date of such damage, Landlord shall
notify Tenant, in writing, of Landlord’s reasonable estimation of the length of
time within which material restoration can be made, and Landlord’s determination
shall be binding on Tenant. For purposes of this Lease, the Building or Premises
shall be deemed “materially restored” if they are in such condition as would not
prevent or materially interfere with Tenant’s use of the Premises for the
purpose for which it was being used immediately before such damage.
     22.2 If such repairs cannot, in Landlord’s reasonable estimation, be made
within one hundred eighty (180) days, Landlord and Tenant shall each have the
option of giving the other, at any time within ninety (90) days after such
damage, notice terminating this Lease as of the date of such damage. In the
event of the giving of such notice, this Lease shall expire and all interest of
the Tenant in the Premises shall terminate as of the date of such damage as if
such date had been originally fixed in this Lease for the expiration of the
Term. In the event that neither Landlord nor Tenant exercises its option to
terminate this Lease, then Landlord shall repair or restore such damage, this
Lease continuing in full force and effect, and the rent hereunder shall be
proportionately abated as provided in Section 22.1.
     22.3 Landlord shall not be required to repair or replace any damage or loss
by or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant.
Any insurance which may be carried by Landlord or Tenant against loss or damage
to the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.
     22.4 In the event that Landlord should fail to complete such repairs and
material restoration within sixty (60) days after the date estimated by Landlord
therefor as extended by this Section 22.4, Tenant may at its option and as its
sole remedy terminate this Lease by delivering written notice to Landlord,
within fifteen (15) days after the expiration of said period of time, whereupon
the Lease shall end on the date of such notice or such later date fixed in such
notice as if the date of such notice was the date originally fixed in this Lease
for the expiration of the Term; provided, however, that if construction is
delayed because of changes, deletions or additions in construction requested by
Tenant, strikes, lockouts, casualties, Acts of God, war, material or labor
shortages, government regulation or control or other causes beyond the
reasonable control of Landlord, the period for restoration, repair or rebuilding
shall be extended for the amount of time Landlord is so delayed, but in no event
more than thirty (30) days.
     22.5 Notwithstanding anything to the contrary contained in this Article:
(a) Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and if such damages shall render any
material portion of the Premises untenantable Tenant shall have the right to
terminate this Lease by notice to Landlord within fifteen (15) days after
receipt of Landlord’s notice; and (b) in the event the holder of any
indebtedness secured by a mortgage or deed of trust covering the Premises or
Building requires that any insurance proceeds be applied to such indebtedness,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirement
is made by any such holder, whereupon this Lease shall end on the date of such
damage as if the date of such damage were the date originally fixed in this
Lease for the expiration of the Term.
     22.6 In the event of any damage or destruction to the Building or Premises
by any peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall request.
     22.7 Tenant hereby waives any and all rights under and benefits of
Sections 1932(2) and 1933(4) of the California Code of Civil Procedure, or any
similar or successor Regulations or other laws now or hereinafter in effect.
23. EMINENT DOMAIN. If all or any substantial part of the Premises shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain, or conveyance in lieu of such appropriation, either party to
this Lease shall have the right, at its option, of giving the other, at any time
within thirty (30) days after such taking, notice terminating this Lease, except
that Tenant may only terminate this Lease by reason of taking or appropriation,
if such taking or appropriation shall be so substantial as to materially
interfere with Tenant’s use and occupancy of the Premises. If neither party to
this Lease shall so elect to terminate this Lease, the rental thereafter to be
paid shall be adjusted on a fair and equitable basis under the circumstances. In
addition to the rights of Landlord above, if any substantial part of the
Building shall be taken or appropriated by any public or quasi-public authority
under the power of eminent domain or conveyance in lieu thereof, and regardless
of whether the Premises or any part thereof are so taken or appropriated,
Landlord shall have the right, at its sole option, to terminate this Lease.
Landlord shall be entitled to any and all income, rent, award, or any interest

14



--------------------------------------------------------------------------------



 



whatsoever in or upon any such sum, which may be paid or made in connection with
any such public or quasi-public use or purpose, and Tenant hereby assigns to
Landlord any interest it may have in or claim to all or any part of such sums,
other than any separate award which may be made with respect to Tenant’s trade
fixtures and moving expenses; Tenant shall make no claim for the value of any
unexpired Term. Tenant hereby waives any and all rights under and benefits of
Section 1265.130 of the California Code of Civil Procedure, or any similar or
successor Regulations or other laws now or hereinafter in effect.
24. SALE BY LANDLORD. In event of a sale or conveyance by Landlord of the
Building, the same shall operate to release Landlord from any future liability
upon any of the covenants or conditions, expressed or implied, contained in this
Lease in favor of Tenant, and in such event Tenant agrees to look solely to the
responsibility of the successor in interest of Landlord in and to this Lease.
Except as set forth in this Article 24, this Lease shall not be affected by any
such sale and Tenant agrees to attorn to the purchaser or assignee. If any
security has been given by Tenant to secure the faithful performance of any of
the covenants of this Lease, Landlord may transfer or deliver said security, as
such, to Landlord’s successor in interest and thereupon Landlord shall be
discharged from any further liability with regard to said security.
25. ESTOPPEL CERTIFICATES. Within ten (10) fifteen (15) days following any
written request which Landlord may make from time to time, Tenant shall execute
and deliver to Landlord or mortgagee or prospective mortgagee a sworn statement
certifying: (a) the date of commencement of this Lease; (b) the fact that this
Lease is unmodified and in full force and effect (or, if there have been
modifications to this Lease, that this Lease is in full force and effect, as
modified, and stating the date and nature of such modifications); (c) the date
to which the rent and other sums payable under this Lease have been paid;
(d) the fact that there are no current defaults under this Lease by either
Landlord or Tenant except as specified in Tenant’s statement; and (e) such other
matters as may be requested by Landlord. Landlord and Tenant intend that any
statement delivered pursuant to this Article 25 may be relied upon by any
mortgagee, beneficiary or purchaser, and Tenant shall be liable for all
reasonable loss, cost or expense resulting from the failure of any sale or
funding of any loan caused by any knowing material misstatement contained in
such estoppel certificate. Tenant irrevocably agrees that if Tenant fails to
execute and deliver such certificate within such ten (10) fifteen (15) day
period Landlord or Landlord’s beneficiary or agent may execute and deliver such
certificate on Tenant’s behalf, and that such certificate shall be fully binding
on Tenant.
26. SURRENDER OF PREMISES.
     26.1 Landlord and Tenant shall arrange to meet Landlord at mutually
convenient times for two (2) joint inspections of the Premises, the first to
occur at least thirty (30) days (but no more than sixty (60) days) before the
last day of the Term, and the second to occur not later than forty-eight
(48) hours after Tenant has vacated the Premises. In the event of Tenant’s
failure to arrange such joint inspections and/or participate in either such
inspection, Landlord’s inspection at or after Tenant’s vacating the Premises
shall be conclusively deemed correct for purposes of determining Tenant’s
responsibility for repairs and restoration.
     26.2 All alterations, additions, and improvements in, on, or to the
Premises made or installed by or for Tenant, including carpeting (collectively,
“Alterations”), shall be and remain the property of Tenant during the Term. Upon
the expiration or sooner termination of the Term, all Alterations shall become a
part of the realty and shall belong to Landlord without compensation, and title
shall pass to Landlord under this Lease as by a bill of sale. At the end of the
Term or any renewal of the Term or other sooner termination of this Lease,
Tenant will peaceably deliver up to Landlord possession of the Premises,
together with all Alterations then existing and by whomsoever made, in the same
conditions received or first installed, broom clean and free of all debris,
excepting only ordinary wear and tear and damage by fire or other casualty.
Notwithstanding the foregoing, if Landlord elects by notice given to Tenant at
least ten (10) days prior to expiration of the Term at the time Landlord
consented to said Alterations, Tenant shall, at Tenant’s sole cost, remove any
Alterations, including carpeting, so designated by Landlord’s notice, and repair
any damage caused by such removal. Tenant must, at Tenant’s sole cost, remove
upon termination of this Lease, any and all of Tenant’s furniture, furnishings,
movable partitions of less than full height from floor to ceiling and other
trade fixtures and personal property (collectively, “Personalty”). Personalty
not so removed shall be deemed abandoned by the Tenant and title to the same
shall thereupon pass to Landlord under this Lease as by a bill of sale, but
Tenant shall remain responsible for the cost of removal and disposal of such
Personalty, as well as any damage caused by such removal. In lieu of requiring
Tenant to remove Alterations and Personalty and repair the Premises as
aforesaid, and provided Landlord notified Tenant that such removal and
restoration would be required, as provided for in Article 6, Landlord may, by
written notice to Tenant delivered at least thirty (30) days before the
Termination Date, require Tenant to pay to Landlord, as additional rent
hereunder, the cost of such removal and repair in an amount reasonably estimated
by Landlord.
     26.3 All obligations of Tenant under this Lease not fully performed as of
the expiration or earlier termination of the Term shall survive the expiration
or earlier termination of the Term Upon the expiration or earlier termination of
the

15



--------------------------------------------------------------------------------



 



Term, Tenant shall pay to Landlord the amount, as estimated by Landlord,
necessary to repair and restore the Premises as provided in this Lease and/or to
discharge Tenant’s obligation for unpaid amounts due or to become due to
Landlord. All such amounts shall be used and held by Landlord for payment of
such obligations of Tenant, with Tenant being liable for any additional costs
upon demand by Landlord, or with any excess to be returned to Tenant after all
such obligations have been determined and satisfied. Any otherwise unused
Security Deposit shall be credited against the amount payable by Tenant under
this Lease.
27. NOTICES. Any notice or document required or permitted to be delivered under
this Lease shall be addressed to the intended recipient, by fully prepaid
registered or certified United States Mail return receipt requested, or by
reputable independent contract delivery service furnishing a written record of
attempted or actual delivery, and shall be deemed to be delivered when tendered
for delivery to the addressee at its address set forth on the Reference Pages,
or at such other address as it has then last specified by written notice
delivered in accordance with this Article 27, or if to Tenant at either its
aforesaid address or its last known registered office or home of a general
partner or individual owner, whether or not actually accepted or received by the
addressee. Any such notice or document may also be personally delivered if a
receipt is signed by and received from, the individual, if any, named in
Tenant’s Notice Address.
28. TAXES PAYABLE BY TENANT. In addition to rent and other charges to be paid by
Tenant under this Lease, Tenant shall reimburse to Landlord, upon demand, any
and all taxes payable by Landlord (other than net income taxes) whether or not
now customary or within the contemplation of the parties to this Lease:
(a) upon, allocable to, or measured by or on the gross or net rent payable under
this Lease, including without limitation any gross income tax or excise tax
levied by the State, any political subdivision thereof, or the Federal
Government with respect to the receipt of such rent; (b) upon or with respect to
the possession, leasing, operation, management, maintenance, alteration, repair,
use or occupancy of the Premises or any portion thereof, including any sales,
use or service tax imposed as a result thereof; (c) upon or measured by the
Tenant’s gross receipts or payroll or the value of Tenant’s equipment,
furniture, fixtures and other personal property of Tenant or leasehold
improvements, alterations or additions located in the Premises; or (d) upon this
transaction or any document to which Tenant is a party creating or transferring
any interest of Tenant in this Lease or the Premises. In addition to the
foregoing, Tenant agrees to pay, before delinquency, any and all taxes levied or
assessed against Tenant and which become payable during the term hereof upon
Tenant’s equipment, furniture, fixtures and other personal property of Tenant
located in the Premises.
29. RELOCATION OF TENANT. Landlord, at its sole expense, on at least sixty
(60) days prior written notice, may require Tenant to move from the Premises to
other space of comparable size and decor in order to permit Landlord to
consolidate the space leased to Tenant with other adjoining space leased or to
be leased to another tenant. In the event of any such relocation, Landlord will
pay all expenses of preparing and decorating the new premises so that they will
be substantially similar to the Premises from which Tenant is moving, and
Landlord will also pay the expense of moving Tenant’s furniture and equipment to
the relocated premises. In such event this Lease and each and all of the terms
and covenants and conditions hereof shall remain in full force and effect and
thereupon be deemed applicable to such new space except that revised Reference
Pages and a revised Exhibit A shall become part of this Lease and shall reflect
the location of the new premises.
30. DEFINED TERMS AND HEADINGS. The Article headings shown in this Lease are for
convenience of reference and shall in no way define, increase, limit or describe
the scope or intent of any provision of this Lease. Any indemnification or
insurance of Landlord shall apply to and inure to the benefit of all the
following “Landlord Entities”, being Landlord, Landlord’s investment manager,
and the trustees, boards of directors, officers, general partners,
beneficiaries, stockholders, employees and agents of each of them. Any option
granted to Landlord shall also include or be exercisable by Landlord’s trustee,
beneficiary, agents and employees, as the case may be. In any case where this
Lease is signed by more than one person, the obligations under this Lease shall
be joint and several. The terms “Tenant” and “Landlord” or any pronoun used in
place thereof shall indicate and include the masculine or feminine, the singular
or plural number, individuals, firms or corporations, and their and each of
their respective successors, executors, administrators and permitted assigns,
according to the context hereof. The term “rentable area” shall mean the
rentable area of the Premises or the Building as calculated by the Landlord on
the basis of the plans and specifications of the Building including a
proportionate share of any common areas. Tenant hereby accepts and agrees to be
bound by the figures for the rentable square footage of the Premises and
Tenant’s Proportionate Share shown on the Reference Pages; however, Landlord may
adjust either or both figures if there is manifest error, addition or
subtraction to the Building or any business park or complex of which the
Building is a part, remeasurement or other circumstance reasonably justifying
adjustment. The term “Building” refers to the structure in which the Premises
are located and the common areas (parking lots, sidewalks, landscaping, etc.)
appurtenant thereto. If the Building is part of a larger complex of structures,
the term “Building” may include the entire complex, where appropriate (such as
shared Expenses or Taxes) and subject to Landlord’s reasonable discretion.

16



--------------------------------------------------------------------------------



 



31. TENANT’S AUTHORITY. If Tenant signs as a corporation, partnership, trust or
other legal entity each of the persons executing this Lease on behalf of Tenant
represents and warrants that Tenant has been and is qualified to do business in
the state in which the Building is located, that the entity has full right and
authority to enter into this Lease, and that all persons signing on behalf of
the entity were authorized to do so by appropriate actions. Tenant agrees to
deliver to Landlord, simultaneously with the delivery of this Lease, a corporate
resolution, proof of due authorization by partners, opinion of counsel or other
appropriate documentation reasonably acceptable to Landlord evidencing the due
authorization of Tenant to enter into this Lease. Tenant further agrees to
deliver to Landlord, simultaneously with the delivery of this Lease,
documentation evidencing Tenant is qualified to do business in the state in
which the Building is located.
32. FINANCIAL STATEMENTS AND CREDIT REPORTS. At Landlord’s request, Tenant shall
deliver to Landlord a copy, certified by an officer of Tenant as being a true
and correct copy, of Tenant’s most recent audited financial statement, or, if
unaudited, certified by Tenant’s chief financial officer as being true, complete
and correct in all material respects. Tenant hereby authorizes Landlord to
obtain one or more credit reports on Tenant at any time, and shall execute such
further authorizations as Landlord may reasonably require in order to obtain a
credit report10-Q or 10-K filing with the Securities and Exchange Commission.
33. COMMISSIONS. Each of the parties represents and warrants to the other that
it has not dealt with any broker or finder in connection with this Lease, except
as described on the Reference Pages.
34. TIME AND APPLICABLE LAW. Time is of the essence of this Lease and all of its
provisions. This Lease shall in all respects be governed by the laws of the
state in which the Building is located.
35. SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9, the terms,
covenants and conditions contained in this Lease shall be binding upon and inure
to the benefit of the heirs, successors, executors, administrators and assigns
of the parties to this Lease.
36. ENTIRE AGREEMENT. This Lease, together with its exhibits, contains all
agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by the Landlord or any of
its representatives or understandings made between the parties other than those
set forth in this Lease and its exhibits. This Lease may not be modified except
by a written instrument duly executed by the parties to this Lease.
37. EXAMINATION NOT OPTION. Submission of this Lease shall not be deemed to be a
reservation of the Premises. Landlord shall not be bound by this Lease until it
has received a copy of this Lease duly executed by Tenant and has delivered to
Tenant a copy of this Lease duly executed by Landlord, and until such delivery
Landlord reserves the right to exhibit and lease the Premises to other
prospective tenants. Notwithstanding anything contained in this Lease to the
contrary, Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord any security deposit
required by Article 5, the first month’s rent as set forth in Article 3 and any
sum owed pursuant to this Lease.
38. RECORDATION. Tenant shall not record or register this Lease or a short form
memorandum hereof without the prior written consent of Landlord, and then shall
pay all charges and taxes incident such recording or registration.
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

17



--------------------------------------------------------------------------------



 



39. LIMITATION OF LANDLORD’S LIABILITY. Redress for any claim against Landlord
under this Lease shall be limited to and enforceable only against and to the
extent of Landlord’s interest in the Building. The obligations of Landlord under
this Lease are not intended to be and shall not be personally binding on, nor
shall any resort be had to the private properties of, any of its or its
investment manager’s trustees, directors, officers, partners, beneficiaries,
members, stockholders, employees, or agents, and in no case shall Landlord be
liable to Tenant hereunder for any lost profits, damage to business, or any form
of special, indirect or consequential damages.

              LANDLORD:

CALWEST INDUSTRIAL HOLDINGS, LLC,
a Delaware limited liability company   TENANT:

MTI TECHNOLOGY CORPORATION,
a Delaware corporation
 
           
By:
  RREEF Management Company, a Delaware
corporation, Its Property Manager        
 
           
By:
  /s/ Scott Davis   By:   /s/ Thomas P. Raimondi, Jr.
 
           
 
  Scott Davis       Thomas P. Raimondi, Jr.
 
            Title: Regional Manager   Title: President
 
            Dated: 8/2/05   Dated: 8/1/05
 
           
 
      By:   /s/ Scott Poteracki
 
           
 
          Scott Poteracki
 
                    Title: Secretary
 
                    Dated: 8/1/05

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

18



--------------------------------------------------------------------------------



 



ADDENDUM TO LEASE
attached to and made a part of Lease bearing the Lease Reference Date of
July 21,
2005, between CALWEST INDUSTRIAL HOLDINGS, LLC, a Delaware limited liability
company,
as Landlord and MTI TECHNOLOGY CORPORATION, a Delaware corporation, as Tenant
In the event of any conflict between the terms of this Addendum to Lease and the
Lease, the terms of this Addendum to Lease shall control.
1. TENANT’S PROPORTIONATE SHARE.
Tenant’s Proportionate Share of the Building is defined as the percentage
obtained by dividing the Premises Rentable Area by the total number of rentable
square feet of the Building. In the event that the number of rentable square
feet in either the Premises or the Building is modified, Tenant’s Proportionate
Share shall be adjusted.
2. ROOF MAINTENANCE.
Notwithstanding anything in the Lease to the contrary, Landlord shall maintain
and repair the roof. The cost of such maintenance and repair shall be paid by
Landlord and reimbursed by Tenant in Tenant’s pro-rata share of Expenses as
described in Article 4.1.2.
3. PARKING.
During the term of the Lease and any agreed upon extension thereof, Tenant, its
authorized representatives and its invitees shall have the non-exclusive right
to use the parking facilities located at the Premises. Tenant agrees not to
overburden the parking facilities located at the Premises and agrees to
cooperate with Landlord in the use of said parking facilities. Landlord reserves
the right, in the exercise of its sole and absolute discretion, to determine
whether Landlord’s parking facilities at the Premises are becoming overcrowded
and, in such event, to allocate parking spaces among the various tenants in the
Building or to designate a specific area or areas within which Tenant, its
authorized representatives and its invitees must park. At all times, Tenant
shall be entitled to use the unreserved parking spaces at the Premises. Landlord
shall have the right at any time to make changes to the location of driveways,
entrances, exits, parking spaces, parking areas, or the direction of the flow of
traffic. All responsibility for damage and theft to vehicles is assumed by
Tenant and Tenant’s employees, visitors and customers. Tenant shall repair or
cause to be repaired, at Tenant’s sole cost and expense, any and all damage to
the Premises, Common Areas and Building caused by Tenant, or Tenant’s employees,
visitors, or customer’s use of such parking areas. Landlord shall reasonably
administer the parking rules and regulations to all tenants.
4. TRASH DISPOSAL.
Tenant hereby agrees that all trash debris is to be deposited in receptacles
provided within the complex and all receptacles shall remain inside enclosures
as provided by Landlord. If it is determined that Tenant is regularly disposing
of an unusually large amount of refuse Tenant shall, within ten (10) days
receipt of written notice from Landlord and at Tenant’s sole expense, provide
for an additional trash bin and pickup service at his or her leased premises.
Landlord reserves the right to stipulate the location of storage for Tenant’s
additional receptacle. Tenant
(initials) [a11438a1143801.gif]
Addendum Page 1

 



--------------------------------------------------------------------------------



 



agrees not to store any items or leave any debris outside its Premises or in any
of the common areas, including the parking lot. In the event Landlord must
remove items or debris, Landlord shall charge the cost of removing said items or
debris to Tenant.
Further, Tenant agrees not to use the parking lot or common areas for the
storing or staging of any items nor shall Tenant leave any debris in any of the
common areas, the parking lot or areas immediately outside its Premises. Upon
notice from Landlord, Tenant shall immediately remove said items and/or debris.
If Tenant uses the parking lot and/or common areas of the Building for staging
and/or storing of any items, Landlord reserves the right to charge a storage fee
in the amount of $100.00 per day, until such items have been removed.
5. CONDITION OF PREMISES.
Prior to vacating the Premises, it must be left in good, clean condition with
all systems in good working order, normal wear and tear excepted. The items that
will be inspected by Landlord are listed below, but not limited to the
following:

  a.   Subject to Article 7 of the Lease, service and repair all heating and air
conditioning equipment, exhaust fans and hot water heater. Provide Landlord’s
office with a copy of the inspection and service report provided by the
mechanical contractor.     b.   All lights in the office and warehouse must be
working.     c.   Overhead doors must be serviced and repaired.     d.   All
exterior metal doors, including hardware should be serviced or replaced as
necessary.     e.   Repair all damaged sheet rock in the office area and in the
warehouse along the demising walls.     f.   Office and warehouse floors should
be left in good, clean condition.     g.   Any exterior signage must be removed;
repair and repaint the fascia as necessary.     h.   The bathrooms and any
janitors’ sinks and closets must be cleaned with all plumbing in good working
order and condition, all lights and fans in good working condition and all items
removed from any cabinets.     i.   All data and electrical wiring for Tenant’s
personal equipment and machinery needs to be removed to nearest junction box or
to the point of origin and any repairs from damage made.

6. EXCESSIVE NOISE.
Neither Tenant nor Tenant Entities shall create any disturbance due to excessive
noise either within the Premises or the common areas, either by excessive
equipment noise or by playing any type of audio or audio/visual equipment at a
volume which would at any time interfere with the quiet enjoyment of any other
tenant within the facility.
7. OPTION TO RENEW.
Tenant shall, provided the Lease is in full force and effect and Tenant is not
and has not been, in default under any of the other terms and conditions of the
Lease at the time of notification or commencement, have one (1) successive
option to renew this Lease for a term of five (5) years, for the portion of the
Premises being leased by Tenant as of
(initials) [a11438a1143801.gif]
Addendum Page 2

 



--------------------------------------------------------------------------------



 



the date the renewal term is to commence, on the same terms and conditions set
forth in the Lease, except as modified by the terms, covenants and conditions as
set forth below:

  a.   If Tenant elects to exercise said option, then Tenant shall provide
Landlord with written notice no earlier than the date which is two hundred
seventy (270) days prior to the expiration of the then current term of the Lease
but no later than the date which is one hundred eighty (180) days prior to the
expiration of the then current term of this Lease. If Tenant fails to provide
such notice, Tenant shall have no further or additional right to extend or renew
the term of the Lease.     b.   The Annual Rent and Monthly Installment in
effect at the expiration of the then current term of the Lease shall be
increased to reflect the current “Fair Market Rental” (as defined below), as
reasonably determined by Landlord, taking into account the specific provisions
of the Lease which will remain constant. Landlord shall advise Tenant of the new
Annual Rent and Monthly Installment for the Premises no later than forty-five
(45) days after receipt of Tenant’s written request therefor. Said request shall
be made no earlier than thirty (30) days prior to the first date on which Tenant
may exercise its option under this Paragraph. Said notification of the new
Annual Rent may include a provision for its escalation to provide for a change
in fair market rental between the time of notification and the commencement of
the renewal term. In no event shall the Annual Rent and Monthly Installment for
any option period be less than the Annual Rent and Monthly Installment in the
preceding period.         “Fair Market Rental” shall mean and refer to the
then-prevailing annual amount per rentable square foot the being charged by
landlords on leases for new or renewal non-subleased space which space is
(i) unencumbered by expansion or extension options or rights of first
negotiation of tenants, (ii) not occupied by tenants that possess an ownership
interest in addition to their leasehold interest in such space, and (iii) of
comparable size, quality and improvements to the Premises located in Irvine,
California, comparable to the Buildings, taking into consideration (A) annual
rental rates per rentable square foot, (B) the type of escalation clauses,
(C) the floor level on which the leased premises are located, (D) tenant
improvements or allowances provided, or to be provided for such comparable
space, if any, (E) rental abatement concessions, if any, (F) the length of the
relevant term, (G) the extent of services to be provided to the leased premises,
and (H) any other relevant terms or conditions.     c.   This option is not
transferable; the parties hereto acknowledge and agree that they intend that the
aforesaid option to renew this Lease shall be “personal” to Tenant as set forth
above and that in no event will any assignee or sublessee have any rights to
exercise the aforesaid option to renew.

8. SIGNS.
Tenant shall be entitled, at Tenant’s sole expense, to install building standard
signage at the entrance to the Premises, and signage on the exterior of the
building in compliance with all applicable laws, ordinances, regulations, and
covenants and Landlord’s signage criteria. The design and graphics of all such
signage shall be approved by Landlord, in Landlord’s sole and absolute
discretion.
9. BROKER DISCLOSURE.
The Landlord’s Broker identified in the Reference Pages, who is a real estate
broker licensed in the State where the Building is located, has acted as agent
for Landlord in this transaction and is to be paid a commission by Landlord
pursuant to a separate agreement. The Tenant’s Broker identified in the
Reference Pages, who is a real estate broker licensed in the State where the
Building is located, has acted as agent for Tenant in this transaction and is to
be paid
(initials) [a11438a1143801.gif]
Addendum Page 3

 



--------------------------------------------------------------------------------



 



a commission by Landlord pursuant to a separate agreement. Landlord represents
that Landlord has dealt with no other broker other than the broker(s) identified
herein. Landlord agrees that, if any other broker makes a claim for a commission
based upon the actions of Landlord, Landlord shall indemnify, defend and hold
Tenant harmless from any such claim. Tenant represents that Tenant has dealt
with no other broker other than the broker(s) identified herein. Tenant agrees
that, if any other broker makes a claim for a commission based upon the actions
of Tenant, Tenant shall indemnify, defend and hold Landlord harmless from any
such claim.
10. LETTER OF CREDIT.
At Tenant’s option, the Security Deposit may be in the form of an Irrevocable
Standby Letter of Credit (the “letter of credit”), in which event the following
terms and conditions shall apply:

  a.   The letter of credit shall be in favor of Landlord, shall be issued by a
bank acceptable to Landlord with a Standard & Poors rating of “A” or better,
shall comply with all of the terms and conditions of this paragraph and shall
otherwise be in form reasonably acceptable to Landlord. The initial letter of
credit shall have an expiration date of.     b.   The letter of credit or any
replacement letter of credit shall be irrevocable for the term thereof and shall
automatically renew on a year to year basis until a period ending not earlier
than two months subsequent to the Termination Date (the “LOC Expiration Date”)
without any action whatsoever on the part of Landlord; provided that the issuing
bank shall have the right not to renew the letter of credit by giving written
notice to Landlord not less than sixty (60) days prior to the expiration of the
then current term of the letter of credit that it does not intend to renew the
letter of credit. Tenant understands that the election by the issuing bank not
to renew the letter of credit shall not, in any event, diminish the obligation
of Tenant to deposit the Security Deposit or maintain such an irrevocable letter
of credit in favor of Landlord through the LOC Expiration Date.     c.  
Landlord, or its then managing agent, shall have the right from time to time to
make one or more draws on the letter of credit at any time that Landlord has the
right to use all or a part of the Security Deposit pursuant to Article 5 of this
Lease, and the proceeds may be applied as permitted under said Article 5. Funds
may be drawn down on the letter of credit upon presentation to the issuing bank
of Landlord’s (or Landlord’s then managing agent’s) certificate stating as
follows:

“Beneficiary is entitled to the use of Applicant’s Security Deposit pursuant to
that certain Lease dated June 28, 2005 between CalWest Industrial Holdings, LLC,
a Delaware limited liability company, Landlord, and MTI Technology Corporation,
a Delaware corporation, Tenant, as amended from time to time.”

  d.   It is understood that if Landlord or its managing agent be a corporation,
partnership or other entity, then such statement shall be signed by an officer
(if a corporation), a general partner (if a partnership), or any authorized
party (if another entity).     e.   Tenant acknowledges and agrees (and the
letter of credit shall so state) that the letter of credit shall be honored by
the issuing bank without inquiry as to the truth of the statements set forth in
such draw request and regardless of whether the Tenant disputes the content of
such statement.     f.   In the event of a transfer of Landlord’s interest in
the Premises, Landlord shall have the right to transfer the letter of credit to
the transferee and Tenant shall take whatever action necessary to effectuate
such transfer

(initials) [a11438a1143801.gif]
Addendum Page 4

 



--------------------------------------------------------------------------------



 



      and thereupon the Landlord shall, without any further agreement between
the parties, be released by Tenant from all liability therefor, and it is agreed
that the provisions hereof shall apply to every transfer or assignment of said
letter of credit to a new landlord; provided, however, that Landlord or the new
landlord pays all fees to the issuer necessary to evidence such transfer.     g.
  Provided that prior to any Reduction Date in the following chart there has
occurred no Event of Default, whether subsequently cured or not, as of each
Reduction Date Landlord shall permit the amount of the letter of credit to be
reduced (or a replacement letter of credit may be issued in such lesser amount)
as follows:

      Reduction Date   New LOC Amount November 1, 2006
November 1, 2007
November 1, 2008
November 1, 2009   $312,115.84
$234,086.88
$156,057.92
$78,028.96

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
(initials) [a11438a1143801.gif]
Addendum Page 5

 



--------------------------------------------------------------------------------



 



  h.   Without limiting the generality of the foregoing, if the letter of credit
expires earlier than the LOC Expiration Date, or the issuing bank notifies
Landlord that it shall not renew the letter of credit, Landlord shall accept a
renewal thereof or substitute letter credit (such renewal or substitute letter
of credit to be in effect not later than thirty (30) days prior to the
expiration thereof), irrevocable and automatically renewable through the LOC
Expiration Date upon the same terms as the expiring letter of credit or upon
such other terms as may be acceptable to Landlord. However, if (x) the letter of
credit is not timely renewed, or (y) a substitute letter of credit, complying
with all of the terms and conditions of this paragraph is not timely received,
Landlord may present such letter of credit to the issuing bank, and the entire
sum so obtained shall be paid to Landlord, to be held by Landlord in accordance
with Article 5 of the Lease. Notwithstanding the foregoing, Landlord shall be
entitled to receive from Tenant a fee in an amount not to exceed $1,000.00 for
attorneys’ fees incurred in connection with the review of any proposed
substitute letter of credit pursuant to this paragraph.

              LANDLORD:       TENANT:   CALWEST INDUSTRIAL HOLDINGS, LLC,      
MTI TECHNOLOGY CORPORATION, a Delaware limited liability company       a
Delaware corporation
 
           
By:
  RREEF Management Company, a Delaware
corporation, Its Property Manager        

                             
By:
  /s/ Scott Davis       By:   /s/ Thomas R. Raimondi, Jr.            
 
                           
 
  Scott Davis           Thomas R. Raimondi, Jr.            
 
                            Title: Regional Manager       Title: President
 
                           
Dated:
  8/2/05       Dated:   8/1/05            
 
                           
 
                           
 
          By:   /s/ Scott Poteracki            
 
                           
 
              Scott Poteracki            
 
                                        Title: Secretary
 
                           
 
          Dated:   8/1/05            
 
                           

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
(initials) [a11438a1143801.gif]
Addendum Page 6

 



--------------------------------------------------------------------------------



 



EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES
attached to and made a part of Lease bearing the
Lease Reference Date of July 21, 2005 between
CALWEST INDUSTRIAL HOLDINGS, LLC, a Delaware limited liability company, as
Landlord
and MTI TECHNOLOGY CORPORATION, a Delaware corporation,
as Tenant
Exhibit A is intended only to show the general layout of the Premises as of the
beginning of the Term of this Lease. It does not in any way supersede any of
Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.
(FLOOR PLAN) [a11438a1143800.gif]

A-1



--------------------------------------------------------------------------------



 



EXHIBIT A-1 – SITE PLAN
attached to and made a part of Lease bearing the
Lease Reference Date of July 21, 2005 between
CALWEST INDUSTRIAL HOLDINGS, LLC, a Delaware limited liability company, as
Landlord
and MTI TECHNOLOGY CORPORATION, a Delaware corporation, as Tenant
Exhibit A-1 is intended only to show the general layout of the Premises as of
the beginning of the Term of this Lease. It does not in any way supersede any of
Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.
(SITE PLAN) [a11438a1143801.gif]

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B – INITIAL ALTERATIONS
attached to and made a part of Lease bearing the
Lease Reference Date of July 21, 2005 between
CALWEST INDUSTRIAL HOLDINGS, LLC, a Delaware limited liability company, as
Landlord
and MTI TECHNOLOGY CORPORATION, a Delaware corporation, as Tenant

1.   Delivery of Premises. Landlord shall deliver the Premises to Tenant on or
before October 1, 2005. The Premises shall be delivered “as is” with no
additional improvements, repairs or alterations. Tenant acknowledges that it has
inspected the Premises and agrees to accept the Premises in its existing
condition and that Landlord shall have no obligation to construct any
improvements therein.       Landlord states that it has no actual knowledge
that, as of the Commencement Date, the Building and the Premises are not in
compliance with all then applicable federal, state and local ordinances,
regulations and laws. Notwithstanding anything to the contrary contained in this
Lease, Tenant’s sole remedy in the event that the foregoing statement is
inaccurate shall be to cause Landlord to correct the non-compliance at
Landlord’s sole cost and expense.

2.   Plans and Specifications.

  2.1   Tenant shall employ the following persons (“Consultants”) for
preparation of the necessary architectural, mechanical and electrical plans,
drawings and specifications (“Plans”) pertaining to the construction work which
Tenant intends to perform in the Premises in connection with Tenant’s initial
occupancy (the “Work”):

     
 
  Space Planning Drawings
                                                                                
 
   
 
  Architectural Working Drawings
                                                                                
 
   
 
  Mechanical Working Drawings
                                                                                
 
   
 
  Electrical Working Drawings
                                                                                

      or such other consultants designated by Tenant from time to time, with the
approval of Landlord, which shall not be unreasonably withheld or delayed.
Tenant, at its expense, shall furnish Landlord with architectural and design
plans and specifications (the “Tenant’s Plans”) prepared first in preliminary
form (“Preliminary Plans”), and thereafter in working form (“Working Drawings”),
and covering the Work. Tenant shall pay all costs and expenses relating to
Tenant’s Plans. All Tenant’s Plans shall meet the requirements set forth in
Schedule I. Tenant shall deliver the completed Plans to Landlord in accordance
with the following schedule:

     
 
  Space Plans Due Date:
                                                            
 
   
 
  Preliminary Plans Due Date:
                                                            
 
   
 
  Working Drawings Due Date:
                                                            

  2.2   Upon submittal of any portion of Tenant’s Plans, Landlord shall review
Tenant’s Plans and shall either approve Tenant’s Plans or advise Tenant in
writing of any aspect of the design, engineering, construction or installation
which is not acceptable to Landlord. Landlord shall advise Tenant of its
approval or comments on the Tenant’s Plans within five (5) business days after
Landlord’s receipt of the Tenant’s Plans. In the event that Landlord shall
disapprove of any portion of Tenant’s Plans, Tenant shall have five (5) business
days after Landlord’s notification of its disapproval to revise Tenant’s Plans
and resubmit them to Landlord. In the event Landlord fails to approve or
disapprove Tenant’s Plans or any changes thereto within the time period set
forth above, and if such failure continues thereafter for five (5) business days
after Landlord’s

(initials) [a11438a1143801.gif]

B-1



--------------------------------------------------------------------------------



 



      receipt of notice from Tenant requesting action on Tenant’s Plans,
Tenant’s Plans or the changes shall be deemed to be approved.     2.3   After
approval of Tenant’s Plans or any portion thereof, Tenant shall not in any way
modify, revise or change such Plans without the prior written consent of
Landlord. If Landlord approves such request, the entire cost of such change,
including the cost of revising Tenant’s Plans or preparing new plans, shall be
borne by Tenant and any delay occasioned thereby shall not delay the
Commencement Date.     2.4   Except for such matters, if any, as shall have been
required by Landlord and not requested by Tenant, it shall be Tenant’s
responsibility that the Plans comply with all applicable governmental and
municipal codes and regulations and to procure and deliver to Landlord upon
request all such licenses, permits and approvals from all governmental
authorities as are necessary to permit the Work to be commenced and continued to
completion and the so constructed Premises to be occupied.

3.   Cost Estimates and Payment Protection.

  3.1   Prior to commencing any of the Work, Tenant shall submit to Landlord a
written estimate of the cost of the Work, based upon competitive bids or a
fixed-price contract (an “Estimate”). Landlord may require Tenant to deposit One
Hundred Twenty Percent (120%) of the amount of the Estimate with Landlord within
five (5) days after Landlord’s written request therefor. Such deposit shall be
held as security for the payment of the costs of the Work, and shall be returned
to Tenant, without interest, upon satisfactory completion of the Work, as set
forth in Paragraph 5 below.     3.2   At Landlord’s option, the deposit provided
for in Paragraph 3.1 may be disbursed through a construction escrow at a title
insurance company selected by Landlord. Each disbursement of the proceeds of the
escrow shall be subject to satisfaction of each of the following conditions as
of the time of such disbursement:

  a.   Landlord’s reasonable satisfaction that the Work completed as of the date
of such disbursement has an aggregate value at least equal to the aggregate
amount of proceeds then to be disbursed plus the total amount thereof previously
disbursed;     b.   Receipt by Landlord and the title insurer of sworn
statements, waivers of lien and other documents and assurances pertaining to the
Work sufficient to protect Landlord against mechanics’ and other liens;     c.  
Receipt of assurances satisfactory to Landlord that the amount remaining on
deposit in the escrow after such disbursement is adequate to complete the
remaining Work; and     d.   Tenant is then in full compliance with all the
terms and provisions of the Lease and has not committed or suffered any act or
omission which constitutes, or will constitute with the passage of time, an
event of default of Tenant under the Lease or a breach by Tenant of any term or
provision of this Agreement.

Any final disbursement from the escrow will also be conditioned upon Tenant’s
satisfaction of its obligations under Paragraph 5 below.

  3.3   Landlord shall be entitled to deduct any sums properly due Landlord from
Tenant hereunder from the amounts held by Landlord or in escrow or from any
other sums due to Tenant under the Lease, but in such event Landlord shall
notify Tenant of such deduction and provide Tenant with appropriate information
substantiating Landlord’s claim.

4.   Contracts and Contractors for the Work. Tenant shall make all such
contracts and arrangements as shall be necessary or desirable for the
construction and installation of the Work. Tenant agrees to retain contractors,
subcontractors and materialmen who are of good reputation and experienced in and
favorably known for the construction of space comparable to the Premises in the
metropolitan area where the Building is located and that are properly licensed
for the work they are to perform. Tenant shall provide Landlord with a list of
all contractors, subcontractors and

(initials) [a11438a1143801.gif]

B-2



--------------------------------------------------------------------------------



 



    materialmen to be utilized by or for Tenant with respect to the Work and
provide true, correct and complete copies of all contracts relating to the Work.
Such contractors, subcontractors, materialmen and contracts must be satisfactory
to Landlord in Landlord’s reasonable discretion, and shall not be employed or
executed, as the case may be, without Landlord’s written approval first
obtained. Tenant and Tenant’s contractors shall use qualified craftsmen and
laborers who are compatible with the trade unions operating in the Building (if
any) and Tenant shall take promptly upon Landlord’s demand all measures
necessary to avoid labor unrest in the Premises and in the Building which is
caused by Tenant or Tenant’s contractors. Tenant shall cause all contractors to
procure performance bonds and shall provide Landlord with evidence thereof.   5.
  Construction. Promptly upon Landlord’s approval of the Plans, Tenant shall
apply for, and supply to Landlord upon issuance, a building permit and any other
required governmental permits, licenses or approvals. Upon issuance of such
approvals, Tenant shall commence the Work and shall diligently prosecute the
Work to completion. Tenant agrees to complete the Work on or before. Tenant
agrees to cause the Work to be constructed in a good and workmanlike manner
using first-class quality materials, at its sole cost and expense in accordance
with the provisions of the Lease. Any costs incurred by Landlord in providing
utilities, the use of the freight elevator, supervision or other services needed
for the accomplishment of the Work shall be reimbursed by Tenant to Landlord.
Upon completion of the Work, Tenant shall provide to Landlord: (i) an
architect’s certificate of final completion; (ii) copies of all necessary
governmental permits, including, but not limited to, a certificate of occupancy;
(iii) the sworn statement of the general contractor; (iv) final lien waivers
from all contractors, subcontractors and materialmen; and (v) any other
information or documentation reasonably requested by Landlord to evidence
lien-free completion of construction and payment of all of the cost thereof.
Landlord shall have the right to observe the performance of the Work and Tenant
shall take all such actions with respect thereto as Landlord may, in its good
faith determination, deem advisable from time to time to assure that the Work
and the manner of performance thereof shall not be injurious to the engineering
and construction of the Building or the electrical, plumbing, heating,
mechanical, ventilating or air-conditioning systems of the Building and shall be
in accordance with the Plans and the provisions of this Lease.   6.   Tenant’s
Default. If Tenant shall fail to comply with any term, provision or agreement
hereunder, and if any such matter is not remedied or resolved within fifteen
(15) days following written notice to Tenant, then, in addition to any other
remedies granted Landlord under the Lease in the case of default by Tenant and
any other remedies available at law or equity, Landlord may elect, upon notice
to Tenant, to:

  a.   require Tenant to discontinue all work hereunder, and Tenant’s obligation
to pay rent shall commence as of the Scheduled Commencement Date, without any
abatement on account of any delay in connection with any work relating to the
Premises; or     b.   complete the construction of the Work pursuant to the
Plans, tendering possession to Tenant upon substantial completion thereof, and
Tenant shall immediately upon demand reimburse Landlord, as additional rent, for
Landlord’s costs of completing the Work; or     c.   cancel the Lease, effective
immediately after Tenant receives notice thereof, without incurring any
liability on account thereof and the term granted under the Lease is expressly
limited accordingly. If Landlord cancels the Lease pursuant to the terms hereof
or as a result of Tenant’s default under the Lease, such cancellation shall not
affect Tenant’s liability for any sums payable under the Lease.

7.   Tenant Improvement Allowance

  7.1   Provided the Lease is in full force and effect and Tenant is not in
default thereunder, Landlord hereby agrees to pay to Tenant toward the cost of
the Work and Tenant’s Plans an amount equal to the lesser of: (i) the actual
cost of the Work and Tenant’s Plans; or (ii) Two Hundred Fifty-two Thousand Five
Hundred Dollars and 00/100 ($252,500.00) (the “Allowance”). Landlord shall pay
Tenant the Allowance within thirty (30) days of the last to occur of:
(a) Tenant’s opening for business from the Premises; (b) completion of the Work;
(c) satisfaction of the provisions of Paragraph 5 of this Work Letter and
(d) payment of the first Monthly Installment of Rent.

(initials) [a11438a1143801.gif]

B-3



--------------------------------------------------------------------------------



 



  7.2   Tenant shall have one (1) year within which to utilize the Allowance to
improve the Premises. However, Landlord’s obligation to pay the Allowance
hereunder is expressly conditioned upon Tenant completing the Work and meeting
the requirements of this Exhibit B by October 31, 2006. Should Tenant fail to do
so by said date, Landlord shall have no further obligation to pay the Allowance.

8.   Miscellaneous

  8.1   All rights and remedies of Landlord herein created or otherwise existing
at law or equity are cumulative, and the exercise of one or more such rights or
remedies shall not be deemed to exclude or waive the right to the exercise of
any other rights or remedies. All such rights and remedies may be exercised and
enforced concurrently and whenever and as often as deemed desirable.     8.2  
This Exhibit B shall not be deemed applicable to any additional space added to
the original Premises at any time or from time to time, whether by any options
under the Lease or otherwise, or to any portion of the original Premises or any
additions thereto in the event of a renewal or extension of the original term of
the Lease, whether by any options under the Lease or otherwise.     8.3   Tenant
shall, before commencing any of the Work, and for so long as any Work shall
continue, comply with the insurance requirements in Schedule II. In the event
Tenant fails to so comply, Landlord shall have the option, but not the
obligation to procure the required insurance and charge Tenant the cost of such
compliance as additional rent.     8.4   Landlord’s contacts for the purpose of
this Exhibit B shall be as follows:

Krysti Galvin
Property Manager
RREEF Management Company
7245 Garden Grove Boulevard, Suite E
Garden Grove, CA 92841
714.899.6006
714.899.6010

 
— AND —
 
Michael DeArmey
Operations Manager
RREEF Management Company
1630 S. Sunkist Avenue, Suite A
Anaheim, CA 92806
714.634.4664
714.634.2680
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
(initials) [a11438a1143801.gif]

B-4



--------------------------------------------------------------------------------



 



SCHEDULE I
STANDARDS FOR PLANS

1.   The space plan shall contain the following information:

  a.   A layout of the Premises showing demising, corridor and exterior walls in
relationship to the Building core. The locations of exterior window mullions,
columns, stairways and other building features shall also be shown on the Space
Plans.     b.   The location and composition of all walls. Non-standard
improvements, such as walls requiring insulation, half walls, vinyl wall
coverings or walls requiring special construction must be clearly noted on the
Space Plans. Sectional details must be provided to adequately describe the
construction of any non-standard wall.     c.   The location, size and swing of
all doors. All doors shall conform with Landlord’s standard door specifications,
unless otherwise noted on the Space Plans.     d.   A description of flooring
materials.     e.   A reflected ceiling plan showing the layout of lighting
fixtures, switches, and any other non-standard improvements which are to be
located within the ceiling system.     f.   The location of all telephone and
electrical outlets. Non-standard improvements, such as outlets to be located
more than twelve (12) inches above the floor, dedicated circuit outlets or high
amperage/voltage outlets must be clearly noted on the Space Plans.

2.   The working drawings shall be prepared at a scale of not less than 1/8"=1
foot and in accordance with Landlord’s design/build specification.   3.   All
working drawings shall be prepared based upon the use of Landlord’s Building
Standard Improvements as set forth in Schedule 1 attached hereto. All
Improvements must conform to Landlord’s design/build specifications.   4.   The
Plans shall contain sufficient notations, specifications and details to describe
all Improvements, including but not limited to:

  a.   Insulated walls, special wall coverings, graphics, special painting or
special wall materials such as plate glass or glass block.     b.   Door
dimensions, thickness, hardware or locks.     c.   Flooring materials.     d.  
Electrical outlets requiring a dedicated circuit, more than 120 volts or more
than 15 amperes.     e.   Telephone outlets requiring more than 3/4 inch
diameter conduit.     f.   Light fixtures, exhaust fans, ceiling heights, or
ceiling designs using non-standard materials.     g.   Any special conduits,
receptacles or electrical devices necessary to serve communications equipment,
computers or other facilities to be installed by Tenant.     h.   Any special
requirements to accommodate handicapped employees of Tenant within the Premises.
    i.   Any requirements for fire protection of computers, other equipment or
materials installed by Tenant.     j.   Any requirements for special fire
detection or life safety equipment not required by applicable building codes in
effect at the time of construction.

(initials) [a11438a1143801.gif]

B-5



--------------------------------------------------------------------------------



 



  k.   Any special reinforcing of the floor system which will be necessary to
support computers, filing systems, equipment or furnishings having a load
exceeding fifty pounds per square foot of floor area.     l.   Any special
requirements for humidity control, temperature control, extra air-conditioning
capacity, ventilation or heating which would not be provided by Landlord’s
standard building systems. Such special requirements may arise as a result of
Tenant’s desire to install a computer or other equipment which generates heat,
food preparation facilities, bathrooms, laboratories, microfilm storage or other
special facilities, equipment or products.     m.   Any private bathrooms,
wet-bars, kitchens, vending machines or other installations requiring plumbing
work or ventilation.     n.   Any cabinetry, wood paneling, reception desks,
built-in shelving or furniture.     o   Any improvement which will require
modification of the Building’s structural, mechanical or electrical components.
    p.   Sufficient details, specifications and other information as may be
necessary for accurate pricing of any other non-standard Improvements.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
(initials) [a11438a1143801.gif]

B-6



--------------------------------------------------------------------------------



 



SCHEDULE II
INSURANCE REQUIREMENTS

1.   Tenant shall cause to be maintained for Landlord’s benefit insurance in an
insurance company or companies which are “A” rated, Class VII or better in
Best’s Key Rating Guide or such lesser standard as shall be acceptable to
Landlord and authorized to transact business in the state in which the Building
is located, protecting Landlord against liabilities arising out of the
operations of subcontractors and sub-subcontractors as well as Tenant’s
contractor (“Contractor”) with respect to all the Work, including at least and
in amounts not less than:

  a.   Worker’s Compensation & Employers Liability: Statutory limits required by
applicable Worker’s Compensation Law and $500,000 per occurrence for Employers
Liability, without limitation including all liability arising under any
applicable structural work act and any other statute for the protection of
employees.     b.   Commercial or Comprehensive Liability including Landlord’s
and Contractor’s Protective, products, and completed operations coverage,
contractual liability including Contractor’s indemnity agreements contained in
the Contract Documents, personal injury (employees’ exclusion deleted)
$5,000,000 per occurrence Bodily Injury and Property Damage, $5,000,000 combined
single limit. Landlord may require deletion of the “x, c, u” exclusion, if
applicable.     c.   Comprehensive Auto Liability including owned, non-owned,
and hired vehicles coverage: $1,000,000 per occurrence Bodily Injury and
Property Damage Liability (Combined Single Limit).     d.   Builder’s Risk in an
“all risk” form covering the Tenant Work against loss by fire and other casualty
in an amount equal to the full insurable value of the Tenant Work.

Notwithstanding the foregoing, upon Tenant’s request Landlord shall provide the
coverages set forth in subparagraph (d) above and Tenant shall reimburse
Landlord for the actual cost thereof.

2.   Contractor shall either have the Landlord added as an additional named
insured to the preceding Commercial or Comprehensive General Liability insurance
policy or shall supply a separate Landlord’s Protective policy, with limits as
specified, naming the Landlord as named insured, and said General Liability or
Landlord’s Protective policy shall be maintained in force until the completion
of the Work.   3.   Each insurance policy shall be written to cover all claims
arising out of occurrences taking place within the period of coverage; insurance
written to cover only claims made within the policy period is not acceptable
without the express advance written consent of Landlord. To the extent the
policy is not a Landlord’s Protective policy, it shall be endorsed to indicate
that it is primary as respects Landlord, not contributory with any other
insurance available to the Landlord and not subject to reduction of coverage as
to Landlord by reason of any claim asserted against Contractor other than in
connection with the Work or by reason of any misstatement, act or omission of
any party other than Landlord applying for or insured by such insurance.   4.  
Each insurance policy and any certificate furnished in lieu of a policy shall
state that it will not be cancelled, reduced or materially changed without
twenty (20) days’ prior written notice to Landlord. In the event Tenant fails to
provide replacement coverage at least fifteen (15) days prior to the expiration
of any policy of insurance, Landlord may at its option secure such insurance and
Tenant shall reimburse Landlord for the cost thereof as additional rent; but
Landlord shall not have any obligation to secure any such insurance.   5.   If
and so long as any monies shall be or be about to be owed to any lender upon the
security of an interest in the Premises or the Building, at Landlord’s request
any insurance required hereunder for Landlord’s protection shall also protect
Landlord’s mortgagee and whenever Landlord is to be an additional insured,
Landlord’s mortgagee shall also be so insured.

(initials) [a11438a1143801.gif]

B-7



--------------------------------------------------------------------------------



 



6.   Each of the aforesaid insurance coverages shall be placed into effect
before any of the Work is commenced and shall be maintained in force at all
times while and for at least so long as any of the Work is carried on, including
without limitation, any and all activities performed in fulfillment of any
obligation of Contractor or any Subcontractor to correct defects in the Work or
under any other warranty. Before commencing any of the Work, and as often
thereafter as reasonably requested by Landlord, Tenant shall supply Landlord
with either the policies themselves or certificates of insurance satisfactory to
Landlord, evidencing compliance with all the foregoing requirements.   7.   No
insurance policy purporting to insure Landlord or Landlord’s lender, as the case
may be, shall without the prior written consent of said party be so written as
to limit or condition any of the insurer’s obligations to said party with
respect to any insured loss or liability by any condition or requirement that
said party bear, assume or pay any portion of such loss or liability before the
insurer’s obligation to said party shall come into effect.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
(initials) [a11438a1143801.gif]

B-8



--------------------------------------------------------------------------------



 



EXHIBIT C – COMMENCEMENT DATE MEMORANDUM
attached to and made a part of Lease bearing the
Lease Reference Date of July 21, 2005 between
CALWEST INDUSTRIAL HOLDINGS, LLC, a Delaware limited liability company, as
Landlord
AND MTI TECHNOLOGY CORPORATION, a Delaware corporation, as Tenant
COMMENCEMENT DATE MEMORANDUM
     THIS MEMORANDUM, made as of ___, 20___, by and between ___(“Landlord”) and
___ (“Tenant”).
Recitals:

  A.   Landlord and Tenant are parties to that certain Lease, dated for
reference ___, 20___ (the “Lease”) for certain premises (the “Premises”)
consisting of approximately ___ square feet at the building commonly known as
___.     B.   Tenant is in possession of the Premises and the Term of the Lease
has commenced.     C.   Landlord and Tenant desire to enter into this Memorandum
confirming the Commencement Date, the Termination Date and other matters under
the Lease.

     NOW, THEREFORE, Landlord and Tenant agree as follows:
     1. The actual Commencement Date is ___.
     2. The actual Termination Date is ___.
     3. The schedule of the Annual Rent and the Monthly Installment of Rent set
forth on the Reference Pages is deleted in its entirety, and the following is
substituted therefor: [insert rent schedule]
     4. Capitalized terms not defined herein shall have the same meaning as set
forth in the Lease.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date and year first above written.

                              LANDLORD:       TENANT:
 
                           
By:
                           
By:
                      DO_NOT_SIGN                           By:  
                    DO_NOT_SIGN                                
Name:
          Name:                
 
                           
Title:
          Title:                
 
                           
Dated:
          Dated:                
 
                           
 
                           
 
          By:                       DO_NOT_SIGN                                
 
          Name:                
 
                           
 
          Title:                
 
                           
 
          Dated:                
 
                           

(initials) [a11438a1143801.gif]

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D – RULES AND REGULATIONS
attached to and made a part of Lease bearing the
Lease Reference Date of July 21, 2005 between
CALWEST INDUSTRIAL HOLDINGS, LLC, a Delaware limited liability company, as
Landlord
and MTI TECHNOLOGY CORPORATION, a Delaware corporation, as Tenant
1. Subject to Paragraph 10 of the Addendum to the Lease, no sign, placard,
picture, advertisement, name or notice (collectively referred to as “Signs”)
shall be installed or displayed on any part of the outside of the Building
without the prior written consent of the Landlord which consent shall be in
Landlord’s sole discretion. All approved Signs shall be printed, painted,
affixed or inscribed at Tenant’s expense by a person or vendor approved by
Landlord and shall be removed by Tenant at Tenant’s expense upon vacating the
Premises. Landlord shall have the right to remove any Sign installed or
displayed in violation of this rule at Tenant’s expense and without notice.
2. If Landlord objects in writing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Premises or Building, Tenant shall immediately discontinue such use. No awning
shall be permitted on any part of the Premises. Tenant shall not place anything
or allow anything to be placed against or near any glass partitions or doors or
windows which may appear unsightly, in the opinion of Landlord, from outside the
Premises.
3. Tenant shall not alter any lock or other access device or install a new or
additional lock or access device or bolt on any door of its Premises without the
prior written consent of Landlord. Tenant, upon the termination of its tenancy,
shall deliver to Landlord the keys or other means of access to all doors.
4. If Tenant requires telephone, data, burglar alarm or similar service, the
cost of purchasing, installing and maintaining such service shall be borne
solely by Tenant. No boring or cutting for wires will be allowed without the
prior written consent of Landlord. Landlord shall direct electricians as to
where and how telephone, data, and electrical wires are to be introduced or
installed. The location of burglar alarms, telephones, call boxes or other
office equipment affixed to the Premises shall be subject to the prior written
approval of Landlord.
5. Tenant shall not place a load upon any floor of its Premises, including
mezzanine area, if any, which exceeds the load per square foot that such floor
was designed to carry and that is allowed by law. Heavy objects shall stand on
such platforms as determined by Landlord to be necessary to properly distribute
the weight. Landlord will not be responsible for loss of or damage to any such
equipment or other property from any cause, and all damage done to the Building
by maintaining or moving such equipment or other property shall be repaired at
the expense of Tenant. Notwithstanding the foregoing, Landlord acknowledges
certain areas of the Premises that have been retrofitted to accommodate
extraordinary weight load. Upon termination of the Lease, Tenant shall be
responsible for the repair of said areas, less reasonable wear and tear, as
determined by Landlord in its reasonable discretion.
6. Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building
without Landlord’s prior written consent which consent shall be in Landlord’s
reasonable discretion not be unreasonably withheld.
7. Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork, plaster or drywall (except for pictures and general office uses) or in
any way deface the Premises or any part thereof. Tenant shall not affix any
floor covering to the floor of the Premises or paint or seal any floors in any
manner except as approved by Landlord. Tenant shall repair any damage resulting
from noncompliance with this rule. Notwithstanding the foregoing, Landlord
acknowledges the existing epoxy floors in the warehouse portion of the Premises.
8. No cooking shall be done or permitted on the Premises, except that
Underwriters’ Laboratory approved microwave ovens or equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be permitted, provided
that such equipment and use is in accordance with all applicable federal, state
and city laws, codes, ordinances, rules and regulations.
9. Tenant shall not use any hand trucks except those equipped with the rubber
tires and side guards, and may use such other material-handling equipment as
Landlord may approve. Tenant shall not bring any other vehicles of any kind into
the Building. Forklifts which operate on asphalt areas shall only use tires that
do not damage the asphalt. Notwithstanding the foregoing, Tenant shall be
permitted to operate a forklift within the warehouse portion of the Premises.
(initials) [a11438a1143801.gif]

D-1



--------------------------------------------------------------------------------



 



10. Tenant shall not use the name of the Building or any photograph or other
likeness of the Building in connection with or in promoting or advertising
Tenant’s business except that Tenant may include the Building name in Tenant’s
address. Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and address of the Building.
11. All trash and refuse shall be contained in suitable receptacles at locations
approved by Landlord. Tenant shall not place in the trash receptacles any
personal trash or material that cannot be disposed of in the ordinary and
customary manner of removing such trash without violation of any law or
ordinance governing such disposal.
12. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governing authority.
13. Tenant assumes all responsibility for securing and protecting its Premises
and its contents including keeping doors locked and other means of entry to the
Premises closed.
14. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord without Landlord’s prior written consent.
15. No person shall go on the roof without Landlord’s permission.
16. Tenant shall not permit any animals, other than seeing-eye assistance dogs,
to be brought or kept in or about the Premises or any common area of the
property.
17. Tenant shall not permit any motor vehicles to be washed or mechanical work
or maintenance of motor vehicles to be performed on any portion of the Premises
or parking lot.
18. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Building. Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
tenant or tenants, and any such waiver by Landlord shall not be construed as a
waiver of such Rules and Regulations for any or all tenants. The rules and
regulations shall apply to all tenants in a non-discriminatory manner.
19. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations herein stated and any additional rules and regulations which are
adopted. Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees and guests.
20. Any toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown into them. The expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the Tenant who, or whose employees or invitees, shall have
caused it.
21. Tenant shall not permit smoking or carrying of lighted cigarettes or cigars
in areas reasonably designated by Landlord or any applicable governmental
agencies as non-smoking areas.
22. Any directory of the Building or project of which the Building is a part
(“Project Area”), if provided, will be exclusively for the display of the name
and location of tenants only and Landlord reserves the right to charge for the
use thereof and to exclude any other names.
23. Canvassing, soliciting, distribution of handbills or any other written
material in the Building or Project Area is prohibited and each tenant shall
cooperate to prevent the same. No tenant shall solicit business from other
tenants or permit the sale of any goods or merchandise in the Building or
Project Area without the written consent of Landlord.
24. Any equipment belonging to Tenant which causes noise or vibration that may
be transmitted to the structure of the Building or to any space therein to such
a degree as to be objectionable to Landlord or to any tenants in the Building
shall be
(initials) [a11438a1143801.gif]

D-2



--------------------------------------------------------------------------------



 



placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or other devices sufficient to eliminate the noise or vibration. Tenant shall
use its best efforts to contain all noise, odor and/or vibration resulting from
its use within the Premises.
25. Driveways, sidewalks, halls, passages, exits, entrances and stairways
(“Access Areas”) shall not be obstructed by tenants or used by tenants for any
purpose other than for ingress to and egress from their respective premises.
Access areas are not for the use of the general public and Landlord shall in all
cases retain the right to control and prevent access thereto by all persons
whose presence, in the judgement of Landlord, shall be prejudicial to the
safety, character, reputation and interests of the Building or its tenants.
26. Tenant and Tenant’s guests shall park between designated parking lines only
and shall not park motor vehicles in those areas designated by Landlord for
loading and unloading. Vehicles in violation of the above shall be subject to
being towed at the vehicle owner’s expense. Vehicles parked overnight for more
than two (2) consecutive days without prior written consent of the Landlord
shall be deemed abandoned and shall be subject to being towed at vehicle owner’s
expense. Tenant will from time to time, upon the request of Landlord, supply
Landlord with a list of license plate numbers of vehicles owned or operated by
its employees or agents.
27. No trucks, tractors or similar vehicles can be parked anywhere other than in
Tenant’s own truck dock area. Tractor-trailers which must be unhooked or parked
with dolly wheels beyond the concrete loading areas must use steel plates or
wood blocks under the dolly wheels to prevent damage to the asphalt paving
surfaces. No parking or storing of such trailers will be permitted in the
parking areas or on streets adjacent thereto.
28. All products, materials or goods must be stored within the Tenant’s Premises
and not in any exterior areas, including, but not limited to, exterior dock
platforms, against the exterior of the Premises, parking areas and driveway
areas. Tenant agrees to keep the exterior of the Premises clean and free of
nails, wood, pallets, packing materials, barrels and any other debris produced
from their operation.
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
(initials) [a11438a1143801.gif]

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E – HAZARDOUS MATERIALS
attached to and made a part of Lease bearing the
Lease Reference Date of July 21, 2005 between
CALWEST INDUSTRIAL HOLDINGS, LLC, a Delaware limited liability company, as
Landlord
and MTI TECHNOLOGY CORPORATION, a Delaware corporation, as Tenant

1.   Tenant agrees that Tenant, its agents and contractors, licensees, or
invitees shall not handle, use, manufacture, store or dispose of any flammables,
explosives, radioactive materials, hazardous wastes or materials, toxic wastes
or materials, or other similar substances, petroleum products or derivatives
(collectively “Hazardous Materials”) on, under, or about the Premises, without
Landlord’s prior written consent (which consent shall not be unreasonably
withheld as long as Tenant demonstrates and documents to Landlord’s reasonable
satisfaction (i) that such Hazardous Materials (A) are necessary or useful to
Tenant’s business; and (B) will be used, kept, and stored in compliance with all
laws relating to any Hazardous Materials so brought or used or kept in or about
the Premises; and (ii) that Tenant will give all required notices concerning the
presence in or on the Premises or the release of such Hazardous Materials from
the Premises) provided that Tenant may handle, store, use or dispose of products
containing small quantities of Hazardous Materials, which products are of a type
customarily found in offices and households (such as aerosol cans containing
insecticides, toner for copies, paints, paint remover, and the like), provided
further that Tenant shall handle, store, use and dispose of any such Hazardous
Materials in a safe and lawful manner and shall not allow such Hazardous
Materials to contaminate the Premises or the environment.   2.   Tenant further
agrees that Tenant will not permit any substance suspected of causing cancer or
reproductive toxicity to come into contact with groundwater under the Premises.
Any such substance coming into contact with groundwater shall be considered a
Hazardous Material for purposes of this Exhibit E.   3.   (i) Notwithstanding
the provisions of Paragraph (1), Tenant may handle, store, and use Hazardous
Materials, limited to the types, amounts, and use identified in the Hazardous
Materials Exhibit attached hereto. If no Hazardous Materials Exhibit is attached
to this Lease, then this Paragraph (3) shall be of no force and effect. Tenant
hereby certifies to Landlord that the information provided by Tenant pursuant to
this Paragraph is true, correct, and complete. Tenant covenants to comply with
the use restrictions shown on the attached Hazardous Materials Exhibit. Tenant’s
business and operations, and more especially its handling, storage, use and
disposal of Hazardous Materials shall at all times comply with all applicable
laws pertaining to Hazardous Materials. Tenant shall secure and abide by all
permits necessary for Tenant’s operations on the Premises. Tenant shall give or
post all notices required by all applicable laws pertaining to Hazardous
Materials. If Tenant shall at any time fail to comply with this Paragraph,
Tenant shall immediately notify Landlord in writing of such noncompliance.  
(ii)   Tenant shall provide Landlord with copies of any Material Safety Data
Sheets (as required by the Occupational Safety and Health Act) relating to any
Hazardous Materials to be used, kept, or stored at or on the Premises, at least
30 days prior to the first use, placement, or storage of such Hazardous Material
on the Premises. Landlord shall have 10 days following delivery of such Material
Safety Data Sheets to approve or forbid, in its sole discretion subject to the
limitation contained in Paragraph (a) above, such use, placement, or storage of
a Hazardous Material on the Premises.   (iii)   Tenant shall not store hazardous
wastes on the premises for more than 90 days; “hazardous waste” has the meaning
given it by the Resource Conservation and Recovery Act of 1976, as amended.
Tenant shall not install any underground or above ground storage tanks on the
Premises. Tenant shall not dispose of any Hazardous Material or solid waste on
the Premises. In performing any alterations of the Premises permitted by the
Lease, Tenant shall not install any Hazardous Material in the Premises without
the specific consent of Landlord attached as an exhibit to this Exhibit E.  
(iv)   Any increase in the premiums for necessary insurance on the Property
which arises from Tenant’s use and/or storage of Hazardous Materials shall be
solely at Tenant’s expense. Tenant shall procure and maintain at its sole
expense such additional insurance as may be necessary to comply with any
requirement of any Federal, State or local governmental agency with
jurisdiction.

(initials) [a11438a1143801.gif]

E-1



--------------------------------------------------------------------------------



 



4.   If Landlord, in its reasonable discretion, believes that the Premises or
the environment have become contaminated with Hazardous Materials that must be
removed under the laws of the state where the Premises are located, in breach of
the provisions of this Lease, Landlord, in addition to its other rights under
this Lease, may enter upon the Premises and obtain samples from the Premises,
including without limitation the soil and groundwater under the Premises, for
the purposes of analyzing the same to determine whether and to what extent the
Premises or the environment have become so contaminated. Tenant shall reimburse
Landlord for the costs of any inspection, sampling and analysis that discloses
contamination for which Tenant is liable under the terms of this Exhibit E.
Tenant may not perform any sampling, testing, or drilling to locate any
Hazardous Materials on the Premises without Landlord’s prior written consent.  
5.   Without limiting the above, Tenant shall reimburse, defend, indemnify and
hold Landlord harmless from and against any and all claims, losses, liabilities,
damages, costs and expenses, including without limitation, loss of rental
income, loss due to business interruption, and attorneys fees and costs, arising
out of or in any way connected with the use, manufacture, storage, or disposal
of Hazardous Materials by Tenant, its agents or contractors on, under or about
the Premises including, without limitation, the costs of any required or
necessary investigation, repair, cleanup or detoxification and the preparation
of any closure or other required plans in connection herewith, whether voluntary
or compelled by governmental authority. The indemnity obligations of Tenant
under this clause shall survive any termination of the Lease. At Landlord’s
option, Tenant shall perform any required or necessary investigation, repair,
cleanup, or detoxification of the Premises. In such case, Landlord shall have
the right, in its sole discretion, to approve all plans, consultants, and
cleanup standards. Tenant shall provide Landlord on a timely basis with
(i) copies of all documents, reports, and communications with governmental
authorities; and (ii) notice and an opportunity to attend all meetings with
regulatory authorities. Tenant shall comply with all notice requirements and
Landlord and Tenant agree to cooperate with governmental authorities seeking
access to the Premises for purposes of sampling or inspection. No disturbance of
Tenant’s use of the Premises resulting from activities conducted pursuant to
this Paragraph shall constitute an actual or constructive eviction of Tenant
from the Premises. In the event that such cleanup extends beyond the termination
of the Lease, Tenant’s obligation to pay rent (including additional rent and
percentage rent, if any) shall continue until such cleanup is completed and any
certificate of clearance or similar document has been delivered to Landlord.
Rent during such holdover period shall be at market rent; if the parties are
unable to agree upon the amount of such market rent, then Landlord shall have
the option of (a) increasing the rent for the period of such holdover based upon
the increase in the cost-of-living from the third month preceding the
commencement date to the third month preceding the start of the holdover period,
using such indices and assumptions and calculations as Landlord in its sole
reasonable judgment shall determine are necessary; or (b) having Landlord and
Tenant each appoint a qualified MAI appraiser doing business in the area; in
turn, these two independent MAI appraisers shall appoint a third MAI appraiser
and the majority shall decide upon the fair market rental for Premises as of the
expiration of the then current term. Landlord and Tenant shall equally share in
the expense of this appraisal except that in the event the rent is found to be
within fifteen percent of the original rate quoted by Landlord, then Tenant
shall bear the full cost of all the appraisal process. In no event shall the
rent be subject to determination or modification by any person, entity, court,
or authority other than as set forth expressly herein, and in no event shall the
rent for any holdover period be less than the rent due in the preceding period.
  6.   Notwithstanding anything set forth in this Lease, Tenant shall only be
responsible for contamination of Hazardous Materials or any cleanup resulting
directly therefrom, resulting directly from matters occurring or Tenant’s
employees, contractors or agents use of Hazardous Materials deposited (other
than by contractors, agents or representatives controlled by Landlord) during
the Lease term, and any other period of time during which Tenant is in actual or
constructive occupancy of the Premises. Tenant shall take reasonable precautions
to prevent the contamination of the Premise with Hazardous Materials by third
parties.   7.   It shall not be unreasonable for Landlord to withhold its
consent to any proposed Assignment or Sublease if (i) the proposed Assignee’s or
Sublessee’s anticipated use of the premises involves the generation, storage,
use, treatment or disposal of Hazardous Materials; (ii) the proposed Assignee or
Sublessee has been required by any prior landlord, lender, or governmental
authority to take remedial action in connection with Hazardous Materials
contaminating a property if the contamination resulted from such Assignee’s or
Sublessee’s actions or use of the property in question; or (iii) the proposed
Assignee or Sublessee is subject to an enforcement order issued by any
governmental authority in connection with the use, disposal, or storage of a
hazardous material.   8.   Any of Tenant’s insurance insuring against claims of
the type dealt with in this Exhibit E shall be considered primary coverage for
claims against the Property arising out of or under this Paragraph.

(initials) [a11438a1143801.gif]

E-2



--------------------------------------------------------------------------------



 



9.   In the event of (i) any transfer of Tenant’s interest under this Lease; or
(ii) the termination of this Lease, by lapse of time or otherwise, Tenant shall
be solely responsible for compliance with any and all then effective federal,
state or local laws concerning (i) the physical condition of the Premises,
Building, or Property; or (ii) the presence of hazardous or toxic materials in
or on the Premises, Building, or Property (for example, the New Jersey
Environmental Cleanup Responsibility Act, the Illinois Responsible Property
Transfer Act, or similar applicable state laws), including but not limited to
any reporting or filing requirements imposed by such laws. Tenant’s duty to pay
rent, additional rent, and percentage rent shall continue until the obligations
imposed by such laws are satisfied in full and any certificate of clearance or
similar document has been delivered to Landlord. With respect to this
Paragraph 9, Tenant shall only be responsible for contamination of Hazardous
Materials or any cleanup resulting directly therefrom, resulting directly from
Tenant’s employees, contractors or agents use of Hazardous Materials deposited
(other than by contractors, agents or representatives controlled by Landlord)
during the Lease term, and any other period of time during which Tenant is in
actual or constructive occupancy of the Premises.   10.   All consents given by
Landlord pursuant to this Exhibit E shall be in writing and shall be attached as
amendments to this Exhibit E. If such consents are not attached to this Exhibit
E, then such consents will be deemed withheld.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
(initials) [a11438a1143801.gif]

E-3